EXHIBIT 10.1








Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment
under Rule 24b-2 of the General Rules and Regulations under the Securities
Exchange Act.
Omitted information marked “******” in this Exhibit has been filed with the
Securities and
Exchange Commission together with such request for confidential treatment.












FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT








between








PACIFICORP






and








CHEVRON MINING INC.








(AMENDED AND RESTATED AGREEMENT)




Amended Effective July 1, 2010






--------------------------------------------------------------------------------







TABLE OF CONTENTS




ARTICLE I
TERM
2


ARTICLE II
SOURCE OF COAL
2


2.01
Kemmerer Mine
2


2.02
Substitute Coal
2


ARTICLE III
QUANTITIES TO BE SUPPLIED
3


3.01
Ton
3


3.02
Requirements
3


3.03
Forecast of Requirements
6


3.04.
Delivery of Requirements
7


3.05
Minimum Deliveries
8


3.06
Point of Delivery
8


3.07
Scheduling
8


3.08
Facilities
9


3.09
Reliability
9


ARTICLE IV
COAL SPECIFICATIONS, ANALYSIS AND WEIGHTS
12


4.01
Coal Specifications
12


4.02
Sampling and Analysis
16


4.03
Weighing
18


4.04
Buyer's Remedies When Coal Does Not Meet Specifications
18


4.05
Premiums
20


4.06
Penalty and Premium Adjustment.
20


4.07
Seller's Suspension of Deliveries
21


4.08
Joint Task Force
21


4.09
Buyer's Cost of Cover
21


ARTICLE V
PRICE; PRICE ADJUSTMENTS
22


5.01
Pricing
22


5.02
Base Prices
22


5.03
Adjustment from Base Prices to Calculate Purchase Prices
22


5.04
Reclamation Payment
26


5.05
Use of Indices
26


5.06
BTU Variations
26


5.07
Purchase Price Reset
27


ARTICLE VI
BILLING AND PAYMENT
28


6.01
Invoices
28


6.02
Adjustments
29


ARTICLE VII
RECORDS AND AUDITS
29


7.01
Accounting Audit
29


7.02
Adjustments and Payments
29


7.03
Examination of Records
30


ARTICLE VIII
EXCUSE
30


8.01
General
30


8.02
Notice
30








--------------------------------------------------------------------------------




8.03
Substitute Purchases and Sales
31


8.04
Pro Rata Apportionment
31


8.05
No Make-up
31


8.06
Calculation of Excuse Tons
31


ARTICLE IX
SUCCESSORS AND ASSIGNS
32


9.01
Assignment
32


9.02
Assumption by Assignee
32


ARTICLE X
NOTICES
32


ARTICLE XI
NONWAIVER; CUMULATIVE REMEDIES
33


11.01
Nonwaiver
33


11.02
Remedies Cumulative
33


ARTICLE XII
RESOLUTION OF DISPUTES: ARBITRATION
33


12.01
Agreement to Arbitrate
33


12.02
Submission to Arbitration and Selection of Arbitrators
33


12.03
Disputes under Section 5.03(c)
34


ARTICLE XIII
MISCELLANEOUS
34


13.01
Applicable Law
34


13.02
Headings Not to Affect Construction
34


13.03
Entire Agreement; Termination of Prior Agreement; Amendments
34


13.04
Severability
34


13.05
Confidential Information
34


13.06
Conflicts of Interest
35


13.07
Defined Term;
36


13.08
Exhibits, Schedules and Forms
36










--------------------------------------------------------------------------------









FORMS AND EXHIBITS




Forms


A-1 Form of Initial Estimate
A-2 Form of Final Estimate
A-3 Form of Monthly Report




Exhibits


A.    Examples (Section 4.02(b))


B.
Pricing Schedules



Schedule B-1: Tier Pricing Calculation For Price Calculated as of January 1,
2010
Schedule B-2: Tier Pricing Calculation For Price Calculated as of February l,
2010
Schedule B-3: Tier Pricing Calculation For Price Calculated as of April 1, 2010
Schedule B-4: Tier Pricing Calculation For Price Effective July 1, 2010


C.
Pricing Reset Schedules



Schedule 1:    January 1, 2013 Price Reset Example


Schedule 2:    Tier Pricing Calculation Example For Price Effective January l,
2013 -
EAPP Prior to Reset Calculation


Schedule 3:    Example of Methodology Used to Calculate Kemmerer Mine Cost for
Calendar Year 2012


Schedule 4:
Example - Changing Pricing Model to Reflect January 1, 2013 Reset Purchase Price



D.
January 1, 2016 and January l, 2019 Price Reset Example



E.    Over/Under Account Examples






iii










--------------------------------------------------------------------------------




F.
Kemmerer Gross Mine Profit Statement as of December 31, 2009



G.
Key to Indices



H.
Index. to Defined Terms







--------------------------------------------------------------------------------











FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT


between
PACIFICORP
and


CHEVRON MINING INC.
(AMENDED AND RESTATED AGREEMENT)






THIS FIFTEENTH AMENDMENT amends and restates the Coal Supply Agreement dated
July 1, 1992 (the "Effective Date"), between CHEVRON MINING INC. (flea The
Pittsburg & Midway Coal Mining Co.), a Missouri corporation with offices in
Englewood, Colorado ("Seller"), and PACIFICORP, an Oregon corporation with
offices in Salt Lake City, Utah ("Buyer"). This Amendment is effective July l,
2010.


RECITALS


A.    Seller and Buyer were parties to a Coal Purchase Agreement dated December
30, 1957, as amended November 28, 1961, February 28, 1966, April 13, 1967,
February 28, 1968, April 25, 1974 and May 27, 1983 (the "Prior Agreement").


B.    Pursuant to a Settlement Agreement effective July 1, 1992, the parties
terminated the Prior Agreement and entered into a Coal Supply Agreement for a
two-stream supply of coal to the Naughton Plant in Lincoln County, Wyoming (the
"Plant"); one stream of lower sulfur coal for Units 1and 2 and the second stream
of higher sulfur coal for Unit 3 (''Two-Stream Delivery").


C.    The Coal Supply Agreement has been amended by a letter agreement dated
June 30, 1994, a Second Amendment dated August 2, 1994, a Third Amendment dated
December 20, 1994, a letter agreement dated June 16, 1998 (Fourth Amendment), a
Fifth Amendment dated April 14, 2000, a Sixth Amendment dated November 21, 2000,
a letter agreement dated October 1. 2002 (Seventh Amendment), an Eighth
Amendment dated November 19, 2002, a Ninth Amendment dated June 9, 2003, a
letter agreement dated July 21, 2003 (Tenth Amendment), an Eleventh Amendment
dated May 2, 2004, a letter agreement dated May 9, 2005 (Twelfth Amendment), a
letter agreement dated May 11, 2005 (Thirteenth Amendment), and a Fourteenth
Amendment dated October 4, 2005. The Coal Supply Agreement as amended, including
by this Fifteenth Amendment, is the "Agreement."


D.    Prior to this Fifteenth Amendment, Section 5.07 of the Agreement provided
for a price reopener and a new base price effective January l, 2011. In lieu of
determining the new Purchase Price pursuant to the process set forth in Section
5.07, the parties have negotiated a new Purchase Price to be effective July 1,
2010, as well as a process for calculating and determining the Purchase Price
during the remaining term of the Agreement. As additional consideration for the
execution of this Fifteenth Amendment, the parties have agreed to enter into a
new coal supply agreement for the period from January 1, 2017 through December
31, 2021 (the ''2017 Agreement").


E.    The parties now desire to amend the Agreement to revise the Purchase Price
and its method of calculation. In addition, the parties wish to clarify the
process for determining volumes to be delivered during the remaining term of the
Agreement. Finally, the parties also desire to





--------------------------------------------------------------------------------




restate the Agreement in its entirety in order (i) to more clearly state the
provisions of this Fifteenth Amendment, (ii) to incorporate and express the
terms of the ·still applicable prior amendments, and (iii) to provide a
simplified document to ease administration of this Agreement.


THEREFORE, for and in consideration of the mutual covenants and agreements set
forth below, the parties agree as follows:


ARTICLE I
TERM


Unless earlier terminated as provided in this Agreement, this Agreement shall
commence on the Effective Date and continue through December 31, 2016 (the
''Term").


ARTICLE II
SOURCE OF COAL


2.01    Kemmerer Mine. Except as provided in Section 2.02, the coal to be sold
by Seller and purchased by Buyer under this Agreement shall be mined and removed
from Seller's Kemmerer Mine in Lincoln County, Wyoming (the "Mine").


2.02    Substitute Coal. Seller, at its option and at any time or times, may
substitute coal from any source or sources other than the Mine for all or any
portion of the coal to be sold and purchased under this Agreement if (a) such
substitute coal meets the quality specifications set forth in Article IV, (b)
the delivered cost thereof to Buyer, in cents per million BTUs, is not more than
the then delivered price of the coal to Buyer as determined under Article V, (c)
the substitute coal performs in the Plant reasonably comparably to the coal from
the Mine, and (d) a test burn (in quantity and duration determined by Buyer to
be sufficient to test fully the quality of the proposed substitute coal and its
performance at the Plant) confirms to Buyer's reasonable satisfaction that such
coal meets the quality specifications of Article IV and does not adversely
impact operations at the Plant. Seller shall notify Buyer of any proposal to
substitute coal from a source or sources other than the Mine at least 120 days
in advance of the date on which such substitution is to take place. Because of
the expense to Buyer and disruption to the Plant in the event of multiple
substitutions, Seller shall be limited to three substitutions during the Term.


ARTICLE III
QUANTITIES TO BE SUPPLIED
3.01    Ton. "Ton" means 2,000 pounds avoirdupois.


3.02    Requirements.


(a)    Effective Date Calculations. As of the effective date of this Amendment,
(i) actual ending inventory as of June 30, 2010 is deemed to be ****** tons,
(ii) Seller is deemed to have pre-delivered zero tons as of July 1, 2010, (iii)
Buyer's Ending Target Inventory for June 30, 2010 is deemed to be ******, and
(iv) the Over/Under Account shall be ****** MMBTU in the Over account.


(b)    Contract Year and Stub Years. A "Contract Year" will run from July 1 of a
calendar year during the Term through June 30 of the subsequent calendar year.
The first full Contract Year under this Fifteenth Amendment will commence on
July I, 2010. The period from July l, 2016 to December 31, 2016 will be the
"Stub Year").
(c)    Annual Minimum. Buyer shall take a minimum of ****** tons in each
Contract Year ("Annual Minimum"). If Buyer takes less than ****** tons in any
Contract Year, Buyer shall pay to Seller the amount determined by the difference
between ****** tons and the amount of coal actually taken during the Contract
Year, multiplied by the then applicable Tier 1 Purchase Price (as defined in
Article V). This take or pay requirement shall be adjusted as provided in
Section 3.02(g) below for the Unit 3 outage.





--------------------------------------------------------------------------------






(d)    Annual Maximum. Buyer may not request as Requirements (as defined in
Section 3.02(1)), and Seller shall not be obligated to deliver, coal in excess
of ****** tons in any Contract Year ("Annual Maximum"), subject to the
additional delivery of Shortfall Tons as provided in Section 3.04(a) below.


(e)    Inventory and Ending Target Inventory. As provided in Section 3.03(b),
Buyer shall provide a firm nomination of its final inventory for the Contract
Year. This firmly nominated amount shall be the "Ending Target Inventory."
Buyer's Ending Target Inventory shall be between ****** and ****** tons. Buyer's
Ending Target Inventory for the Contract Year ending June 30, 2011 is ******
tons. Buyer acknowledges that Seller may deliver coal to inventory in stockpiles
in excess of the Ending Target Inventory for a Contract Year. Buyer and Seller
agree to work cooperatively to schedule deliveries pursuant to Section 3.07. In
addition, Seller and Buyer shall cooperate to allow Seller to add to inventory
in Buyer's stockpiles to reduce the likelihood that Buyer's inventory will fall
below the levels specified in Section 3.05.


(f)    Requirements and Delivery Obligation. In each Contract Year, Buyer shall
determine Buyer's Requirements (as defined in this Section 3.02(f)) for that
Contract Year, subject to the Annual Minimum and Annual Maximum set forth above.
In each Contract Year, Seller shall deliver to Buyer, and Buyer shall purchase
Seller's Delivery Obligation (as defined in this Section 3.02(f)) for that
Contract Year. After Seller has delivered coal to Buyer, Buyer shall have the
right to deliver coal onward to another facility in which Buyer has an ownership
interest ("Offsite Coal"). The Buyer shall also have the right to receive coal
from sources other than the Mine to conduct test bums at the Plant ("Test
Burns"). Buyer must firmly nominate the amount of Offsite Coal and Test Burns in
advance pursuant to Section 3.03(b).




(i)

Buyer's Requirements for any Contract Year shall be determined as follows:



Requirements = Plant Tons + A Inventory Tons+ Offsite Coal -Test Burns -Net
RDT





Where, as used in this formula:


"Requirements" means Buyer's Requirements for a Contract Year


''Plant Tons" means total actual tons consumed in the Plant during a Contract
Year.


"Δ Inventory Tons" means the Ending Target Inventory for the current Contract
Year determined pursuant to Section 3.02(e) minus Buyer's actual ending
inventory for the prior Contract Year (which result may be a negative number)
minus any Prior Contract Year Shortfall Tons (which will be a positive number)
minus any Prior Contract Year Predelivery Tons (which will be a negative number)
(each as defined below in this Section 3.02(f)); "Δ Inventory Tons" may be
expressed as a positive or negative number, as the case may be.


"Offsite Coal" means total from nomination of Offsite Coal for the Contract
Year.


"Test Burns" means the total tons of coal from sources other than the Mine
firmly nominated by Buyer to be used in test runs at the Plant for the Contract
Year.





--------------------------------------------------------------------------------






"Net RDT" means Reliability Deficiency Tonnage, pursuant to Section 3.09(b),
minus any Reliability Deficiency Tonnage made up pursuant to Section 3.09(c).


(ii)
Seller's Delivery Obligation for any Contract Year shall be determined as

follows:


Delivery Obligation = Buyer's Requirements for the current Contract Year + Prior
Contract Year Predelivery Tons (which will be a negative number) + Prior
Contract Year Shortfall Tons (which will be a positive number)


Where, as used in this formula:


"Delivery Obligation" means Seller's Delivery Obligation for a Contract Year.
"Buyer's Requirements" means Buyer's Requirements as determined above, "Prior
Contract Year Predelivery Tons" is defined below.
''Prior Contract Year Shortfall Tons" is defined below.



(iii)    Prior Contract Year Shortfall Tons and Prior Contract Year Predelivery
Tons shall be determined for the purpose of calculating A Inventory Tons and
Seller's Delivery Obligation in the following manner:
Prior Contract Year Shortfall/Predelivery = Prior Contract Year Ending Target
Inventory -Prior Contract Year Actual Ending Inventory -Prior Contract Year Net
Offsite Coal -Prior Contract Year Net Test Burns Coal -Prior Contract Year Net
Reliability Deficiency Tonnage


Where, as used in this formula:


"Prior Contract Year Ending Target Inventory" means the Contract Year Ending
Target Inventory for the prior Contract Year.


"Prior Contract Year Actual Ending Inventory'' means the actual number of tons
contained in Buyer's stockpile, as shown on the books of Buyer, on June 30 of
the prior Contract Year.


"Prior Contract Year Net Offsite Coal" means Buyer's firm nomination of Offsite
Coal for the prior Contract Year minus the total volume of coal actually
delivered offsite by Buyer in the prior Contract Year.


"Prior Contract Year Net Test Burns Coal" means Buyer's firm nomination of Test
Burn Coal for the prior Contract Year minus the amount of coal actually
purchased from third parties for Test Bums in the prior Contract Year.


"Prior Contract Year Net Reliability Deficiency Tonnage" means the Net
Reliability Deficiency Tonnage for the prior Contract Year.


If the result of this calculation is a positive number, that number shall be
treated as "Prior Contract Year Shortfall Tons." If the result is a negative
number, that number shall be treated as "Prior Contract Year Predelivery Tons."


Forms A-1, A-2 and A-3 provide examples of the determination of Requirements and
Seller's Delivery Obligation.





--------------------------------------------------------------------------------






(g)    Unit 3 Outage. Buyer anticipates an extended outage of Unit 3 of
approximately ****** (******) days. At present, Buyer expects the outage to
occur in calendar year 2014, but the parties recognize that the date and
duration of the outage may change. The outage could straddle more than one
Contract Year. For the period in which the outage occurs the Annual Minimum will
be reduced to ****** tons, which might be allocated between the two Contract
Years. The allocation between the two Contract Years shall be based on the ratio
that the days of outage in each Contract Year bear to the total number of outage
days. The cumulative reduction to the total Annual Minimums shall be ******
tons. Buyer will notify Seller of the expected dates and duration of the outage,
providing as much advance notice as reasonably practicable.



3.03
Forecast of Requirements.



(a)    Initial Estimate. On or before May 31 in each calendar year, Buyer shall
provide to Seller Buyer's best estimate of the Requirements for the Contract
Year commencing on the next July I (the "Initial Estimate"). The Initial
Estimate shall be made substantially in the form attached as Form A-1. The
Initial Estimate shall include (i) the planned change in Buyer's inventory from
the beginning of the Contract Year to the end of the Contract Year, (ii) the
estimated amount of coal to be burned in the Plant for that Contract Year, (iii)
Buyer's estimate of Offsite Coal to be shipped in that Contract Year, (iv)
Buyer's estimate of coal to be purchased from third parties for Test Burns, (v)
estimated Predelivery Tons or Shortfall Tons from the prior Contract Year, (vi)
a forecast of inventory levels by month and by high sulfur and low sulfur
stockpile, as applicable, and (vii) a forecast of anticipated Plant outages.
(b)    Final Estimate. Buyer shall provide a firm nomination of its Requirements
and Seller's Delivery Obligation on or before July 15 of each Contract Year,
effective for that Contract Year (the "Final Estimate"). The Final Estimate
shall be made substantially in the form attached as Form A-2. The Final Estimate
shall be determined by calculating (i) the planned change in Buyer's inventory
from the beginning of the Contract Year to the end of the Contract Year, (ii)
the estimated amount of coal to be burned in the Plant for that Contract Year,
(iii) Buyer's firm nomination of Offsite Coal to be shipped in that Contract
Year, (iv) Buyer's firm nomination of coal to be purchased from third parties
for Test Burns, (v) actual Predelivery Tons or Shortfall Tons from the Prior
Contract Year, (vi) a forecast of inventory levels by month and by high sulfur
and low sulfur stockpile, as applicable, and (vii) a forecast of anticipated
Plant outages.


If for any Contract Year Buyer's Final Estimate includes Offsite Coal, Buyer
shall take delivery of the quantity of Offsite Coal stated in that Final
Estimate. If Buyer fails either to ship that quantity of coal offsite or
increase the end of Contract Year actual inventory by an amount over the Ending
Target Inventory equal to the nominated quantity of Offsite Coal not shipped
offsite, Buyer shall be deemed to have failed to take delivery of the quantity
of Offsite Coal not shipped offsite or added to inventory. Buyer shall make a
payment of $****** per ton for the amount of Offsite Coal not shipped offsite or
added to inventory. For the avoidance of doubt, the total payment for Offsite
Coal not delivered shall not exceed the amount of Buyer's firm nomination of
Offsite Coal multiplied by $****** per ton. This $****** per ton payment shall
be increased or decreased annually, in the same manner as the Composite
Component described in Section 5.03(b).







--------------------------------------------------------------------------------




(c)    Monthly Report. On or before ten (10) business days after the end of each
month, Buyer shall provide a monthly report to Seller. This monthly report shall
include (i) Buyer's use of coal for the month just ended, (ii) Buyer's projected
use of coal for the three (3) months following the month just ended, (iii)
Buyer's current best estimate of Buyer's Requirements for the Contract Year,
(iv) the amount of coal in Buyer's inventory at the end of the month, and (v)
any information which, in Buyer's reasonable judgment, would result in a
modification or adjustment to the likely use of coal by Buyer during the
remainder of the Contract Year. The monthly report shall be substantially in the
form attached as Form A-3. The amount of coal in Buyer's inventory shall be
based on the amount in inventory as shown on the books of Buyer.

The amount shown on Buyer's books will be reconciled from time to time based on
aerial surveys conducted by Buyer's third party contractors at Buyer's sole
expense.


(d)    Seller's Mining Forecast. On or before August 1st of each Contract Year,
Seller shall provide to Buyer a forecast for the Contract Year and the following
Contract Year showing, by month, (i) the lands or leases from which, according
to Seller's plan, the coal for the Contract Year will be produced, (ii) coal
quality, and (iii) the royalty rate or fee applicable to the lands or leases
from which the production will occur. For the avoidance of doubt, this
non-binding forecast shall impose no requirement, directly or indirectly, on
Seller to conduct mining operations in any particular manner or sequence, or to
mine from any particular location. Seller disclaims any representation or
warranty concerning the completeness or accuracy of any information contained in
this forecast related to coal quality.


3.04
Delivery of Requirements.



(a)    Shortfall. In the event Seller fails to deliver all of Seller's Delivery
Obligation for a Contract Year and the failure is not excused as an Excuse event
under Article VIII, then the difference between Seller's Delivery Obligation and
actual deliveries shall be "Shortfall Tons." The first tons delivered in the
next Contract Year shall be the Shortfall Tons, and shall be paid for at the
Tier I or Tier 2 Adjusted Purchase Price that would have been applicable had the
Shortfall Tons been delivered during the prior Contract Year. The total volume
of Shortfall Tons to be delivered in any Contract Year shall not exceed ******
tons. In the event that the Shortfall Tons in any Contract Year exceed ******
tons, then such failure shall constitute a breach of this Agreement and Buyer
shall have any and all remedies available for such a breach.


(b)    Predelivery. If, before the end of the Contract Year, Seller has
delivered all of Seller's Delivery Obligation for that Contract Year, then
Seller may continue to deliver coal through the remainder of the Contract Year
subject to the provisions of Section 3.02(e). All such coal shall be
"Predelivery Tons" and shall be paid for at the Tier 1 Adjusted Purchase Price
applicable in the Contract Year in which the predelivery is made.


(c)    Over/Under Account. If deliveries in a Contract Year exceed ******
million MMBTU, the MMBTU delivered in excess of ****** million MMBTU shall be
considered "Over MMBTU." If deliveries in a Contract Year are less than ******
million MMBTU, the difference between actual delivered MMBTU (as determined by
Seller's invoices to Buyer) and ****** million MMBTU shall be considered "Under
MMBTU." Seller shall calculate





--------------------------------------------------------------------------------




the running net balance of Over MMBTU and Under MMBTU as of the end of each
Contract Year and so notify Buyer.


If at the end of any Contract Year or termination of this Agreement the final
calculation of the running net balance exceeds ****** million Over MMBTU, then
Seller may invoice Buyer for the entire net balance of Over MMBTU. The amount
per ton payable on the Over MMBTU shall be the weighted average of the Adjusted
Purchase Price paid for coal delivered during the Contract Year in which the
Over MMBTU exceeded ****** million Over MMBTU (i.e., the total invoiced amount
(in dollars) for all coal delivered during that Contract Year divided by the
total number of tons delivered during that Contract Year), minus Tier 2 Adjusted
Purchase Price effective on June 30 for the Contract Year. Payment of this
amount will cause the running net balance of Over MMBTU and Under MMBTU to reset
to zero. Over MMBTU/Under MMBTU shall be converted to tons by dividing the total
Over MMBTU by 9.9, and then divided by 2. Exhibit E sets forth two hypothetical
examples of Over MMBTU/Under MMBTU calculations.


3.05    Minimum Deliveries.


(a)    Unit 3. Seller will deliver and Buyer will take into the Unit 3 stockpile
no less than 45 percent of the total coal received at the Plant during any of
the following periods: January 1, 2009 through December 31, 2011; January 1,
2012 through December 31, 2012; provided, however, that if an event of Excuse
(as defined in Article VIII) prevents Buyer from using coal in Unit 3, the
applicable period shall be extended by a period equal to the duration of the
event of Excuse. This provision shall be of no further force or effect as of
January 1, 2013, when there will no longer be a Two-Stream Delivery.


(b)    Buyer's Inventory: If (i) on any occasion prior to December 31, 2012,
Buyer's inventory of high sulfur coal is less than ****** tons or if Buyer's
inventory of low sulfur coal is less than ****** tons, or (ii) on any occasion
after January 1, 2013, the total inventory is less than ****** tons then Buyer
may provide written notice to Seller that Buyer requires a plan to increase
inventory of the relevant type of coal. Upon receipt of this notice, Seller
shall on or before the next business day provide a plan to Buyer to increase
Buyer's inventory. Buyer and Seller shall meet as soon as possible to discuss
Seller's plan. If Buyer is not reasonably satisfied with Seller's plan, then
Buyer shall have the election to purchase coal from third parties to increase
Buyer's inventory to the specified level, or increase gas use for Units 1 and 2
during the period necessary to minimize the effect of decreased inventory.
Seller shall reimburse Buyer for the cost of cover on such fuel purchases,
including the effect of Tier 1 and Tier 2 pricing. Buyer shall use all
reasonable efforts to mitigate such costs. Buyer shall utilize gas in greater
quantities only if Buyer can demonstrate that the overall gas/coal blend is more
economical than other outside coal alternatives that do not rely on increased
gas. For purposes of determining the level of gas above which an increased usage
will be measured, the base usage of gas shall be equal to the average amount of
gas consumed in the affected Unit over the prior 12 month period. Any tons
purchased from third parties shall be deducted from Requirements, Seller's
Delivery Obligations, and the Annual Minimum.


3.06    Point of Delivery. Seller shall deliver the coal F.O.B. the receiving
point of Buyer's scale belt tail pulley at the permit boundary of the Mine (the
"Point of Delivery"). Title and risk of loss for all coal shall pass to Buyer
upon receipt at the Point of Delivery.







--------------------------------------------------------------------------------




3.07    Scheduling. Seller shall deliver coal ratably to the Plant Monday
through Friday of each week (excluding Seller's scheduled holiday and vacation
days), unless otherwise agreed to by the Parties. Seller shall cooperate with
Buyer in unusual circumstances and emergencies to minimize the effect on Buyer
of this delivery schedule. Coal deliveries will be made at a rate to be
scheduled by the parties from time to time, based on the coal needs and
receiving capacity of Buyer and the productive and delivery capacities of
Seller. In this connection, as required under Section 3.03(c), Buyer will
prepare and timely deliver to Seller its best estimate of monthly successive
schedules covering a period of three (3) succeeding months each and showing the
approximate quantity of coal of each quality to be delivered in each month
during such three month period. To the extent necessary to meet Seller's
Delivery Obligations, Buyer and Seller shall use commercially reasonable efforts
to schedule, make and accept deliveries on weekend days from time to time. In
addition, Buyer from time to time shall promptly deliver to Seller notice of
Buyer's schedule of planned outages at the Plant and Buyer's receiving
facilities as soon as Buyer completes that schedule for a given period. Buyer
shall notify Seller as promptly as reasonably possible of updates to the
schedule and of any other outages that the schedule does not address.


3.08    Facilities. Buyer, at its cost, shall provide and maintain adequate
facilities for accepting Seller's Two-Stream Delivery for the period from July
1, 2010 to December 31, 2012, and for single stream coal deliveries thereafter.
In addition, Buyer, at its cost, shall install with reasonable diligence and
thereafter maintain one or more on-line analyzers as deemed necessary by Buyer
to facilitate compliance with SO2 requirements, piping, burners and other
equipment and facilities to co-fire coal and gas in Units I and 2 and to
accommodate the Two-Stream Delivery for the period from July 1, 2010 to December
31, 2012, and for single stream coal deliveries thereafter. Seller, at its cost,
shall install with reasonable diligence and thereafter maintain one or more
on-line analyzers as deemed necessary by Seller to facilitate compliance with
SO2 requirements and other facilities at the Mine to accommodate segregation of
quality and quality control of the Two-Stream Delivery for the period from July
1, 2010 to December 31, 2012, and for single stream coal deliveries thereafter.
Seller's analyzer shall also provide an estimate of moisture, ash, BTU, sulfur,
calcium and iron. On or before January l, 2011, Seller shall provide an improved
data signal from its analyzer to Buyer. Subject to normal operational
limitations, Seller shall operate the analyzer in accordance with industry
standards and provide the data signal to Buyer for all coal delivered by Seller
to Buyer. Seller's analyzer provides only an approximation of coal quality, and
Buyer shall use the information provided by Seller's analyzer at its own risk.
Actual coal quality shall be determined using the process set forth in Article
IV.


3.09
Reliability.



(a)    Reliability and Deficiency Tonnage. Buyer shall maintain facilities
(including the conveyor and stacker system taking coal at the Point of Delivery)
adequate to accept delivery of coal under this Agreement (the "Receiving
Facilities"). For purposes of determining adequate reliability, the Receiving
Facilities would be deemed to be 100 percent available if they were capable of
accepting coal 24 hours a day from Monday through Friday each week (excluding
Seller's scheduled holiday and vacation days) during the Term of this Agreement.


(b)    Reliability Deficiency Tonnage Calculations. If the Receiving Facilities
are available for less than 85 percent of 100 percent availability Monday
through Friday (excluding Seller's scheduled holiday and vacation days) on a
monthly basis, then





--------------------------------------------------------------------------------




Requirements shall be reduced. Reliability, Forecast Requirements, and the total
reduction to Requirements shall be determined in the following manner:


First, on or before the fifth business day of each calendar month during the
Term of the Agreement, the parties, through the use of the Joint Task Force, and
following the process outlined below, shall determine the percentage of
availability of the Receiving Facilities ("Reliability") for the prior calendar
month.


In determining Reliability, the following adjustments shall apply:


(i)    On five occasions during the term of this Agreement, but no more than
once per Contract Year, and upon thirty (30) days’ notice to Seller, Buyer may
claim a credit of 96 hours for the purposes of either significant maintenance or
the completion of capital improvements to the Receiving Facilities. During the
month in which such credit is claimed, the parties shall add 96 hours to the
total number of actual hours available to determine the percentage of
availability of the Receiving Facilities for that month.


(ii)    Seller shall notify Buyer of planned or unanticipated periods during
which Seller is unable to deliver coal to Buyer's Receiving Facilities, and
where Seller anticipates that the period will be greater than 24 hours. If the
period of such Seller inability is longer than 24 hours, any inability of Buyer
to take delivery of coal during the period will not be used in the Reliability
calculation. If the period is less than 24 hours but longer than a Mine shift,
the parties will determine by mutual agreement the extent to which any Buyer
inability to take delivery of coal affects the calculation of Reliability.
Periods of Seller inability shorter than a full Mine shift will not be
considered in the calculation of Reliability.


(iii)    In the event the amount of coal in Buyer's inventory exceeds either (a)
****** tons in total, or (b) for the period from July 1, 2010 to December 31,
2012, ****** tons in the low sulfur coal stockpile or ****** tons in the high
sulfur coal stockpile and Seller does not have coal available for delivery to
the non-exceeding stockpile, then for purposes of determining Reliability the
Buyer's Receiving Facilities shall be deemed to be available to accept delivery
of coal.


Second, the parties shall determine the Forecast Requirements by using the
Buyer's monthly forecast of end of Contract Year Requirements as specified in
its Monthly Report prepared for the month for which the parties are determining
Reliability Deficiency Tonnage. The volume of Requirements in that forecast
shall be rounded up or down to the nearest ****** tons, with any number ending
with ****** tons or greater being rounded upward, provided, however, that a
value of ****** or greater shall be rounded to ****** (the "Forecast
Requirements").


Third, the "Reliability Deficiency Tonnage" for the month shall be determined
using the Deficiency Chart below. In the Reliability Deficiency Tonnage Chart,
the first row of numbers across the top represents the Forecast Requirements.
The first column, listing percentages, represents the Reliability as determined
by the parties for the calendar month. The numbers in the matrix represent the
Reliability Deficiency Tonnage in any given month to be reduced from the
Requirements due to inadequate performance of the Receiving Facilities.





--------------------------------------------------------------------------------






Reliability Deficiency Tonnage Chart (determines Reliability Deficiency Tonnage
on monthly basis)


Forecast Requirement (rounded)
Reliability
 
******
******
******
******
******
******
>=85%
******
******
******
******
******
******
>=80%
******
******
******
******
******
******
>=75%
******
******
******
******
******
******
>=70%
******
******
******
******
******
******
>=65%
******
******
******
******
******
******
>=60%
******
******
******
******
******
******
>=55%
******
******
******
******
******
******
>=50%
******
******
******
******
******
******
<50%
Joint Task Force Discussion



Using the Reliability Deficiency Tonnage Chart, the parties shall calculate the
Reliability Deficiency Tonnage for each month in the Contract Year. The
Requirements for that Contract Year shall be reduced by the sum of the monthly
Reliability Deficiency Tonnages for the Contract Year, excluding any Reliability
Deficiency Tonnage made up pursuant to Section 3.09(c) below.
(c)    Make Up of Reliability Deficiency Tonnage. Buyer shall have the
opportunity to make up Reliability Deficiency Tonnage, subject to the terms of
this Section 3.09. Buyer shall provide written notice of its intent to make up
Reliability Deficiency Tonnage by the tenth (10th) business day of the month
following a month in which the Reliability Deficiency Tonnage has accrued. Once
Buyer provides this notice, Buyer has made a firm commitment to take that
Reliability Deficiency Tonnage. Seller shall deliver such make up tonnage to
Buyer, subject to the limitations set forth in Section 3.09(d) below.


(d)    Limitations on Make Up Tonnage. Because Seller needs sufficient time to
make up any Reliability Deficiency Tonnage requested to be made up by Buyer, the
total volume of make up tonnage available to Buyer in any Contract Year shall be
limited. The Make Up Limit Chart below describes those limits. The months across
the top of the Make Up Limit Chart represent the month in which the Buyer has
accrued Reliability Deficiency Tonnage. The numbers in the matrix represent the
maximum total make up tons for a





--------------------------------------------------------------------------------




month in which it has accrued Reliability Deficiency Tonnage. Buyer's right to
nominate make up tons for the Contract Year will be further limited to the
Cumulative Maximum Make Up described in the second column of the Make Up Limit
Chart.







Make Up Limit Chart
 
Tonnage 11Vail11ble (or make-up
Forecast Requirements (rounded)
 
Cumulative Maximum
Make Up
July
August
Sept
Oct
Nov
Dec
Jan
Feb
Marc It
April
May
June
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******
******





(e)    Payment for Made Up Reliability Deficiency Tonnage. For all Reliability
Deficiency Tonnage for which Buyer requests delivery of make up tonnage pursuant
to Section 3.09(c) above, Buyer shall pay Seller a $****** per ton make up
payment. This $****** per ton payment shall be increased or decreased annually,
in the same manner as the Composite Component described in Section 5.03(b). This
payment shall be set forth in an invoice from Seller to Buyer within fifteen
(15) days after the end of the Contract Year. Buyer shall make a payment of the
$****** per ton payment as adjusted, multiplied by all nominated make up tons.
Seller shall allocate this payment across all tons delivered in June of the
Contract Year.







--------------------------------------------------------------------------------




(f)    Maintenance. Buyer may conduct routine maintenance of its Receiving
Facilities at its convenience during the Monday through Friday time period, but
the unavailability of Receiving Facilities resulting from such maintenance shall
constitute unavailability for purposes of determining Reliability.


ARTICLE IV
COAL SPECIFICATIONS. ANALYSIS AND WEIGHTS


4.01    Coal Specifications. Seller shall deliver coal that is substantially
free from impurities and that conforms to the following size and quality
specifications. As regards to size, coal is to average not less than ******
percent above ****** inches as measured using applicable American Society for
Testing Materials (ASTM) standards:


Top Size:    maximum -****** inches


Seller shall use all reasonable efforts, within the constraints imposed by the
facilities described in Section 3.08, to supply coal of uniform quality and
reduce the variability of coal from lot to lot and within each lot. Buyer shall
take all reasonable steps to burn Seller's coal and to minimize the burning of
gas. Both parties acknowledge that coal quality will vary from the agreed upon
parameters, and that a certain amount of variation in quality must be
contemplated. In addition, the quality of the coal to be sold and purchased
under this Agreement on an "as received" moisture basis, shall be within the
following guaranteed specifications on a ******·ton lot basis and shall also
meet the guaranteed average specifications noted below:


(a)    For the purposes of this Agreement, the terms total moisture, ash, and
gross calorific value (BTUs/lb.) are defined by ASTM (Vol. 05.06) D121.0l,
"Standard Terminology of Coal and Coke."


(b)    The term sulfur dioxide as used in this Agreement means a value
calculated from the gross calorific value and coal sulfur, each given on the
same moisture basis, using the formula below:


Sulfur dioxide = (20,000) (% Sulfur) / Gross Calorific Value (BTUs/lb.)


For example, assume for a specific ******-ton lot an as-received gross calorific
value of ****** BTUs/lb. and an as-received coal sulfur of ******%. The sulfur
dioxide value for this lot is then,
Sulfur dioxide (S02) = (20,000) (******) /******
= ****** lbs SO2/MMBTU
(c)    (i)    For the period from July l, 2010 to December 31, 2012, the coal
will be substantially free from impurities and shall conform to the following
specifications on an as­ received moisture basis.







--------------------------------------------------------------------------------




(1) Units 1 and 2:




Minimum




Maximum.




Average
BTUs/lb (ar)
******
******
******
Ash % (ar)
******
******
******
Moisture %
******
******
******
Sulfur Dioxide
 
 
 
(lbs. SO2/MMBTU)
******
******
******
Calcium Oxide (CaO) % in Ash
******
******
******
Iron Oxide (Fe2O3) % in Ash
******
******
******
Combined CaO and Fe2O3 in Ash
******
******
******

*Average will be based on ten ******-ton lots on a rolling basis.







(2) Unit 3:




Minimum




Maximum.




Average
BTUs/lb (ar)
******
******
******
Ash % (ar)
******
******
******
Moisture %
******
******
******
Sulfur Dioxide
 
 
 
(lbs. SO2/MMBTU)
******
******
******
Calcium Oxide (CaO) % in Ash
******
******
******
Iron Oxide (Fe2O3) % in Ash
******
******
******
Combined CaO and Fe2O3 in Ash
******
******
******

* Average will be based on ten ******-ton lots on a rolling basis.
** In addition, the coal will have average BTUs/lb not lower than ****** BTUs/lb
from the Effective Date until December 31, 2012.




(ii)    For the period from January 1, 2013 to December 31, 2016, the coal will
be substantially free from impurities and shall conform to the following
specifications on an as­ received moisture basis for Units 1, 2, and 3.





--------------------------------------------------------------------------------




 




Minimum




Maximum.




Average
BTUs/lb (ar)
******
******
******
Ash % (ar)
******
******
******
Moisture %
******
******
******
Sulfur Dioxide
 
 
 
(lbs. SO2/MMBTU)
******
******
******
Calcium Oxide (CaO) % in Ash
******
******
******
Iron Oxide (Fe2O3) % in Ash
******
******
******
Combined CaO and Fe2O3 in Ash
******
******
******



* Average will be based on ten ******-ton lots on a rolling basis.
** Average to be determined on a monthly basis, subject to Section 4.0l(e).
(d) Rounding of Sulfur Dioxide Values. Average sulfur dioxide values for each
******-ton lot of coal, any ten ******-ton lots, and on a monthly basis of coal
shall be calculated to three decimal places and rounded to two. Decimals of .005
or more shall be rounded up to
.01, and decimals of less than .005 shall be rounded down to .00.


(e) Sulfur Dioxide Maximum and Average Quality Specifications. In the course of
delivery of coal by Seller to Buyer for the period January l, 2013 to December
31, 2016, Seller shall make it a priority to deliver coal with sulfur dioxide
levels below the maximum level of ****** lbs. SO2/MMBTU. Deliveries in a
calendar month shall average ****** lbs SO2/MMBTU or less, provided, however,
that from January 1, 2013 to December 31, 2016 the monthly average sulfur
dioxide level may exceed the SO2/MMBTU levels in the following table up to but
no more than the number of times set forth in the column labeled "Variance
Months":






SQ2/MMBTU Level
Variance Months
******, but ≤ ******
******
******, but ≤  ******
******
******, but ≤  ******
******
******.but ≤ ******
******





The Variance Months in the table are cumulative. For example, variance in excess
of
****** lbs. SO2/MMBTU is also a variance in excess of ****** lbs. SO2/MMBTU,
******lbs. SO2/MMBTU and ****** lbs. SO2/MMBTU.




23





--------------------------------------------------------------------------------




In addition, (i) the average sulfur dioxide levels for deliveries made in a
calendar six month period (i.e. July to December and January to June) will not
exceed ****** lbs. SO2/MMBTU and (ii) the average sulfur dioxide levels for the
period January l, 2013 to December 31, 2016 will not exceed ****** lbs.
SO2/MMBTU.


Buyer and Seller shall work cooperatively to minimize the deviation from the
Average quality specifications, and to forecast and plan for such deviations.


If (i) Seller is delivering coal that exceeds ****** lbs SO2/MMBTU or (ii)
Seller has delivered coal with a monthly average sulfur dioxide level higher
than ****** more often than contemplated by the provision for Variance Months.
as evidenced by samples provided for in Section 4.02, and Buyer reasonably
determines, despite Buyer's commercially reasonable efforts to manage the coal
to avoid exceeding air quality permit limitations, that such coal cannot be
burned in Buyer's Plant without exceeding air quality permit limitations, then
Buyer shall have the right to suspend deliveries of coal until such time as
Seller provides reasonable assurance to Buyer that future deliveries of coal
will not exceed ****** lbs SO2/MMBTU pursuant to Sections 4.01 and 4.02 or that
Seller will not further exceed the allotted number of Variance Months. The Joint
Task Force shall meet within 24 hours of any such suspension in an effort to
restore deliveries. For the purposes of Section 3.09, during the period of any
such suspension Buyer's Receiving Facilities shall be deemed to be available to
receive the delivery of coal.


(f)    Iron Oxide and Calcium Oxide Premium and Penalties. A ******-ton lot
containing coal with an Iron Oxide, Calcium Oxide or Combined Iron Oxide and
Calcium Oxide value greater than the percentages specified in this Section 4.01
will be subject to a penalty of $****** per ton. Only a single penalty of
$****** per ton shall apply to any ******-ton lot, even if the coal exceeds more
than one of the Iron Oxide, Calcium Oxide or Combined Iron Oxide and Calcium
Oxide percentages specified in this Section 4.01. A ******-ton lot containing
coal with an Iron Oxide, Calcium Oxide, and Combined Iron Oxide and Calcium
Oxide value less than or equal to the percentages specified in this Section 4.01
will be subject to a premium of $****** per ton. Only a single premium of
$****** per ton shall apply to any ******-ton lot. These premiums and penalties
shall be settled monthly. These premiums and penalties shall be increased or
decreased annually, in the same manner as the Composite Component described in
Section 5.03(b).


(g)    Ash Fusion Temperatures and Ash Constituents. The parties acknowledge
that the ash fusion temperatures and constituents in the ash, though not
addressed in the quality specifications set forth above, can dramatically affect
operations at the Plant. If Plant operations are adversely affected by ash
fusion temperatures and ash constituents, Seller and Buyer shall promptly work
together in good faith through the Joint Task Force to develop reasonable and
equitable procedures for mitigating such adverse impacts (e.g., by blending to
prevent fouling or slagging to the extent that such blending can be accomplished
consistent with achieving the quality specifications set forth above). Buyer
acknowledges that Seller's mine plan for complying with the Two-Stream Delivery
scheme for achieving SO2 compliance of U n its1 and 2 or to assure deliveries in
a single stream to meet SO2 specifications may restrict Seller's ability to use
blending of coal seams to mitigate such adverse impacts.


4.02
Sampling and Analysis.






--------------------------------------------------------------------------------






(a)    General Procedures. Coal sampling, sample reduction, sample preparation,
laboratory analysis procedures, and bias testing of both the Buyer and the
Seller shall conform with the most recent ASTM guidelines, methods and/or
procedures, unless otherwise agreed to by Buyer and Seller.


(b)    Coal Sampling and Analysis. Buyer at its cost shall sample all coal as it
is delivered to the Plant on the receiving belt from the Mine using a mechanical
sampling system. The sampling system will composite, crush, and divide sample
increments of coal to provide a final stage mechanical sample for each "batch"
of coal as it is delivered for use in either Units 1 and 2 or Unit 3. A "batch"
of coal will be defined as a stream of coal, which the parties contemplate will
ordinarily be delivered in a period the duration of which shall be determined
and agreed upon by the Joint Task Force established by Section 4.08, that is
designated for use in Units 1and 2 or in Unit 3 under the Two-Stream Delivery
for the period from July 1, 2010 to December 31, 2012, and for single stream
coal deliveries thereafter. Buyer will prepare three (3) splits of each sample
and will prepare a sample tag that accurately records the number of tons of
deliveries that are represented by each sample as well as the time and date and
the Units designated for delivery. A split of each sample will be prepared and
tagged by Buyer and will then be promptly provided to Seller to be analyzed by
Seller's laboratory for the purpose of measuring the quality of the coal in
accordance with the quality specifications set forth in this Agreement. Seller
is not required to analyze for Iron Oxide or Calcium Oxide percentages. Seller
will transmit electronically the results of each analysis to Buyer as soon as
they are available. Buyer shall analyze the Iron Oxide and Calcium Oxide
percentages at Buyer's laboratory, and will transmit electronically the results
of each analysis to Seller as soon as they are available. Because a "batch" of
coal will likely contain less than the ****** tons required as the lot size
under Section 4.02, the parties shall utilize a mathematical calculation, as
described in Exhibit A, to determine the quality of each lot. The results of
Buyer's sampling and Buyer's and Seller's laboratory analysis, as applicable,
shall be accepted as the quality and characteristics of the coal, except as
provided in Section 4.02(c).


(c)    Referee Samples. Buyer may analyze a split of each sample and will store
a third split, to be used as a referee sample in the event that Buyer or Seller
disagrees with the analysis performed by the other party. These referee samples
will be stored by Buyer for sixty (60) days after the end of the month in which
they are collected, and then discarded. Either party, upon notice to the other
party, may request that the referee split be promptly delivered to a recognized,
independent commercial testing organization chosen by the Joint Task Force
described in Section 4.08. If the Joint Task Force is unable to agree on the
designated testing organization within forty-eight (48) hours after a party
requests analysis of the referee sample, then both parties shall promptly and
jointly engage SGS Mineral Services' Denver lab to perform the referee testing
contemplated by this Section 4.02(c). The parties shall instruct the testing
organization to promptly analyze the sample and provide the results of the
analysis to Buyer and Seller without delay. The results of the analysis shall be
accepted as representative of the quality and characteristics of the sample. The
cost of the analysis of the referee sample shall be borne equally by the
parties.


(d)    Representative. Each party shall have the right at its own risk and
expense to have a representative present at any and all times to observe the
sampling and analysis of the coal.


25





--------------------------------------------------------------------------------




(e)    Coal Parameters Tested. A short proximate analysis including percent of
total moisture, percent of ash, percent of sulfur, BTUs/lb., and additionally
the percent of iron oxide and percent of calcium oxide will be completed on each
of Seller's sample analyses as well as on each referee sample that is analyzed.
The results of all such analyses will be reported on an "as­ received" as well
as a "dry basis."


(f)    Missing or Damaged Samples. Buyer will take reasonable measures to insure
that all coal is properly sampled; provided, however, that: (i) if the Plant
experiences temporary coal sampler down time, Buyer will so notify Seller, and
Seller will, until notified otherwise by Buyer, take samples with its coal
blending sampler, split and tag samples in the manner described in Section
4.02(b), and provide two splits of each sample to Buyer; and (ii) in the event
of missed, lost or damaged samples, the immediately preceding calendar month's
weighted average coal quality for the applicable high or low sulfur stream or
for the single stream delivered after January 1, 2013 will be used in place of
the missed, lost or damaged sample analysis for purposes of determining quality
under this Agreement.


(g)    Diverted Coal. For the purpose of diverting coal under Section 4.04(d)(4)
of this Agreement, coal quality will be determined using Seller's on-line
analyzer. The parties acknowledge that Seller's on-line analyzer measures sulfur
content and that computation of sulfur dioxide values using the on-line analyzer
requires Buyer to make certain assumptions regarding the moisture ash free (MAF)
BTU content of the coal, which assumptions Buyer hereby agrees to make in good
faith based on its experience. The parties further acknowledge that the on-line
analyzer does not result in compliance with ASTM standards. This provision shall
be of no further force or effect as of January 1, 2013.


4.03
Weighing.



(a)    Buyer's Scales. Buyer shall weigh the coal delivered under this Agreement
on Buyer's scales operated and maintained at Buyer's expense at the Point of
Delivery. Buyer shall provide Seller with a daily copy of the scale weights that
match the samples provided for in Section 4.02(b). The weight thus determined
shall be accepted as the quantity of coal for which invoices are rendered and
payments made under this Agreement.


(b)    Tests. Regular calibration and maintenance schedules will be adhered to
at Buyer's expense, using National Institute of Standards and Technology
Handbook 44 guidelines or mutually agreed upon methods and procedures. In
addition, Wyoming State certification of the scales will be maintained at
Buyer's expense at all times. Either party may at any time request a prompt test
and adjustment of the scales, the results of which shall be certified by an
independent weighing and inspection bureau or other mutually acceptable
independent organization, all at the expense of the party requesting the tei.t,
provided, however, that if such test reveals an error in weights in excess of
one-half of 1 percent, the party benefiting from the error shall bear the costs
of the test. If the scales are found to be in error in excess of one-half of
1percent, the Joint Task Force established under Section 4.08 shall promptly
attempt to reach a mutually agreeable settlement concerning the tonnage
delivered during the period following the last scale test. If the Joint Task
Force is unable to reach a prompt settlement, the tonnage for all coal delivered
under this Agreement during the entire period subsequent to the last scale test
shall be adjusted upwards or downwards, as the case may be, for 50 percent of
any correction made to the scales, and Seller shall issue to Buyer a debit or
credit memorandum therefor.





--------------------------------------------------------------------------------






(c)    Representatives. Seller shall have the right, at its sole risk and
expense, to have a representative present to observe the weighing of the coal
and the scale maintenance calibration and certification procedures.


4.04
Buyer's Remedies When Coal Does Not Meet Specifications.



(a)    Term. This Section 4.04 shall apply to coal delivered for Units 1and 2
from July 1, 2010 to December 31, 2012.


(b)    General. The objective of both parties is to develop and implement a coal
handling system at the Mine and at the Plant that will ensure compliance,
consistent with the gas co-firing alternative, with Wyoming Department of
Environmental Quality ("DEQ") SO2 regulations. Seller shall take all reasonable
steps to (1) deliver coal to Units 1 and 2 in 10,000- ton lots with a sulfur
dioxide value that meets the relevant specification in pounds SO2/MMBTU, and (2)
reduce the variability of coal from lot to lot and within each lot. Buyer shall
take all reasonable steps to burn Seller's coal and to minimize the burning of
gas. Both parties acknowledge that coal quality will vary from the agreed upon
parameters, and that a certain amount of variation in quality must be
contemplated.


(c)    Purpose of Remedies. The purpose of the remedies described below is to
deal specifically with certain enumerated circumstances where the parties
believe that failure to define the remedies for quality variations would lead to
irreconcilable differences. The delineation of remedies for these circumstances
does not imply that Buyer either has or does not have remedies available if
Seller delivers coal that does not comply with the specifications set forth in
Section 4.01 in circumstances other than those delineated below, it being
understood that the parties will rely on such general legal principles to
determine whether Buyer is entitled to a remedy for a circumstance not
enumerated below. If Seller does not comply with the specifications set forth in
Section 4.01 in circumstances other than those delineated below, Buyer shall be
entitled to a remedy under general legal principles only if Buyer is unable to
bum the coal and comply with applicable laws and regulations without being
subjected to material adverse economic impact.


(d)
The following remedies apply to coal delivered to Units 1 and 2:



(1)    Coal Having a Sulfur Dioxide Value Greater than ****** Pounds
SO2/MMBTU-Average of Ten ******-Ton Lots. If Seller delivers coal for Units 1
and 2 with u sulfur dioxide value greater than ****** pounds of SO2 per MMBTU as
determined by sampling and analyzing ten ******-ton lots on a rolling average
basis, Buyer shall have the right to suspend further deliveries of coal to Units
1 and 2 upon notice to Seller.


(2)    Coal Having a Sulfur Dioxide Value Greater than ****** and Equal to or
Less than ****** Pounds SO2, /MMBTU in a Single ******-Ton Lot. Seller may
deliver penalty free in any month up to two ******-ton lots of coal for Units 1
and 2 with a sulfur dioxide value greater than ****** and equal to or less than
****** pounds of SO2/MMBTU. The third through ninth such lots in that month
shall be subject to the following penalties: for each lot with a sulfur dioxide
value greater than ****** and equal to or less than ****** pounds of SO2 per
MMBTU, a $****** per ton penalty; and for each lot with a sulfur dioxide value
greater than ****** and equal to or less than ****** pounds of SO2 per MMBTU, a
$****** per ton penalty. Upon delivery of the tenth such lot in any three-


27





--------------------------------------------------------------------------------




month period, Buyer shall have the right to suspend further deliveries of coal
to Units 1 and 2 upon notice to Seller.
(3)    Coal Having a Sulfur Dioxide Value Greater than ****** pounds SO2/MMBTU
in a Single ******-Ton Lot. A ******-ton lot containing coal for Units 1 and 2
with a sulfur dioxide value greater than ****** pounds of SO2 per MMBTU will be
subject to a penalty of $****** per ton plus $****** per ton per .****** pounds
of SO2 above ****** pounds, on a per­ occurrence basis. Upon delivery of the
second such lot in any six-month period, Buyer shall have the right to suspend
further deliveries of coal to Units 1 and 2 upon notice to Seller.
(4)    Coal with a Sulfur Dioxide Value Greater than ****** PoundsSO2/MMBTU.
Buyer shall have the right, but not the duty, to deliver to Unit 3 any coal that
has a sulfur dioxide value greater than ****** pounds of SO2 per MMBTU (as
notified by Seller or measured by Buyer's on-line analyzer). Buyer shall divert
only such coal as it reasonably determines is necessary to avoid a material
adverse economic impact on the Plant, taking into account the impact on the
Two-Stream Delivery, the Mine, and Buyer's actual operating, economic and
compliance experience with taking higher sulfur coal for burning in Units 1and
2. The Joint Task Force established in Section 4.08 shall establish guidelines
to minimize the diversion of coal to Unit 3. For any coal diverted, Buyer shall
notify Seller promptly by telephone or other oral communication (with such
telephonic or oral notice to be confirmed in writing within 48 hours of the
diversion), stating the date and approximate time of the diversion, the amount
of coal diverted, and the sulfur dioxide value of the diverted coal. All coal
diverted to Unit 3 in accordance with this Section 4.04(d) shall be deemed Unit
3-quality coal for purposes of Section 3.05(a). except that if Buyer diverts
coal to Unit 3 that has a sulfur dioxide value of less than or equal to ******
pounds of SO2 per MMBTU, the coal shall not be deemed Unit 3-quality coal for
the purposes of Section 3.05(a). Buyer recognizes and understands that Seller's
ability to make the minimum deliveries to Unit 3 set forth in Section 3.05(a)
(without taking into account diverted coal to Unit 3) is critical for the
Two-Stream Delivery to work. If Seller believes that Buyer's diversion of coal
to Unit 3 may affect the minimum deliveries to Unit 3, Seller may notify Buyer
of that fact, and the Joint Task Force shall meet promptly and cooperate to make
the Two-Stream Delivery work. Coal diverted by Buyer pursuant to this Section
4.04(d) and deemed Unit 3-quality coal will not be subject to the penalties set
forth in Section 4.04(d).


(5)    Coal With a Sulfur Dioxide Value Greater than ****** Pounds SO2/MMBTU in
a Single ******-Ton Lot. If any ******-ton lot (two within each ******-ton lot)
delivered for Units 1 and 2, has a sulfur dioxide value that exceeds ******
pounds SO2/MMBTU, Seller shall use its best efforts to notify Buyer promptly of
such quality in advance of delivery to Buyer and Buyer shall use reasonable
diligence to divert such coal to Unit 3. If Buyer is unable to divert coal to
Unit 3 despite such efforts, the coal will be subject to a $****** per ton
penalty per occurrence. Upon delivery of the second such lot in any twelve-month
period, Buyer shall also have the right to suspend further deliveries of coal to
Units l and 2 upon notice to Seller.




(e)    Seller's Rights Upon Suspension. If Buyer suspends further deliveries of
coal to Units 1 and 2 under this Section 4.04, Seller shall have the right to
resume deliveries upon implementation of a plan to meet the violated SO2 quality
parameter. Seller shall submit the plan to Buyer and obtain Buyer's input, which
shall be promptly given. The plan as





--------------------------------------------------------------------------------




ultimately implemented by Seller must meet an objective standard of
reasonableness, taking into account the impact of the plan not only on SO2, but
also on Plant operations and economics and compliance with all applicable laws
and regulations. Seller will also take into account the impact of the plan on
the Mine.


4.05    Premiums. For the period from July 1, 2010 to December 31, 2012, Seller
shall earn the following premiums on the coal delivered for Units 1 and 2: Buyer
shall pay Seller either (a) $****** per ton for each ******-ton lot with a
sulfur dioxide value of ****** pounds of SO2, per MMBTU or less if the lot is
the last ******-ton lot in a ******-ton lot and the ******-ton lot has an
average SO2 value equal to or less than 1.15 pounds of SO2 per MMBTU; or (b)
$****** per ton for each ******-ton lot with a sulfur dioxide value of ******
pounds of SO2 per MMBTU or less if the lot is the last ******-ton lot in a
******-ton lot and the ******-ton lot has an average SO2, value equal to or less
than ****** pounds of SO2 per MMBTU.


4.06    Penalty and Premium Adjustment. For the period from July 1, 2010 to
December 31, 2012, the penalties and premiums set forth in this Article IV shall
be increased or decreased annually, effective July 1, 2010 by the percent change
in the CPI-U (U.S. City Average: 1982-84 = 100) index from the January 1992
index (138.1) to the November CPI-U (U.S. City Average) index published in
December of each year. If the CPI-U (U.S. City Average) index or any revision or
equivalent of that index ceases to be published by any federal agency, the index
shall be replaced by a substantially equivalent index, which, after necessary
adjustment, if any, provides the most reasonable substitute for such index.


4.07    Seller's Suspension of Deliveries. Subject to the reasonable
requirements of Buyer, Seller shall have the right, for the period from July 1,
2010 to December 31, 2012, to designate the unit(s) to which coal will be
directed. Seller may suspend deliveries for a reasonable time given the quantity
and quality of coal inventory held by Buyer, and shall coordinate suspensions of
deliveries with the Plant so as not to interfere unduly with Plant operations.
Seller shall use its best efforts to minimize the number and duration of any
such suspensions.


4.08    Joint Task Force. Buyer and Seller shall cooperate with each other and
use their best efforts to make effective the Two-Stream Delivery for the period
from July 1, 2010 to December 31, 2012, and for single stream coal deliveries
thereafter. To facilitate those efforts, Buyer and Seller shall designate a
joint task force, headed by the Manager of the Naughton Plant and the General
Manager of the Mine, and including other members of their respective companies
(the "Joint Task Force"). The Joint Task Force will be empowered to monitor the
performance of safeguards employed by both parties to meet the objectives set
forth in Section 3.09(b) and Article IV and to perform such other tasks as the
Joint Task Force is expressly called upon to perform elsewhere in this
Agreement.


4.09
Buyer's Cost of Cover.



(a)    Outside Coal or Gas. If suspension is invoked pursuant to this Article IV
and continues beyond the later of 14 days or the date on which Buyer has
utilized 25% of its coal inventory for Units 1 and 2 on hand as of the date of
suspension, and Buyer reasonably believes it needs to purchase outside coal
and/or increased gas for Units 1 and


29





--------------------------------------------------------------------------------




2 during the period of suspension, Seller shall reimburse Buyer for the cost of
cover on such fuel purchases. Buyer shall use all reasonable efforts to mitigate
such costs, and except as set forth in subsection (c) below, shall not be
entitled to recover incidental or consequential damages under such
circumstances. Buyer shall utilize gas in greater quantities only if the overall
gas/coal blend is more economical than other outside coal alternatives that do
not rely on increased gas. For purposes of determining the level of gas above
which an increased usage will be measured, the base usage of gas shall be equal
to 10percent of the total BTUs per two-hour period at Units 1 and 2. Any tons
purchased from third parties shall be deducted from Requirements, Seller
Delivery Obligations, and the Annual Minimum.


(b)    Seller's Right of First Refusal. Before committing to the outside
purchase of coal and/or increased gas usage, Buyer will first give Seller a
notice informing Seller of its opportunity to supply coal that will meet the
applicable SO2 requirements.


(c)    Additional Incremental Costs. If a single suspension lasts for more than
120 consecutive calendar days (or if multiple suspensions occur and result in
the purchase of outside coal and/or Seller's being obligated to reimburse Buyer
for increased gas usage lasting more than 120 days in the aggregate in any
five-year period), then during any suspension period thereafter Seller shall
reimburse Buyer not only for its cost of cover as set forth in Subsection (a),
above, but also for its direct incremental costs associated with purchasing and
handling the substitute fuel and/or increased gas.


(d)     Performance Characteristics of Substitute Coal. In procuring substitute
coal, Buyer will be procuring a single coal or multiple coals (on a blended
basis) that perform in the Plant reasonably comparably to the coal mined and
removed from the Mine and that result in reasonably comparable Plant operating
and maintenance costs.


ARTICLE V
PRICE: PRICE ADJUSTMENTS


5.01     Pricing.


(a)    Purchase Price. The Purchase Price ("Purchase Price") per ton of coal to
be paid by Buyer to Seller for each ton of coal delivered under this Agreement
shall be the sum of (a) the Tier 1or Tier 2 Base Prices, as applicable, and as
defined in Section 5.02 below, plus or minus
(b)    the adjustments provided in Section 5.03 applicable to such delivery,
plus (c) the reclamation payment provided in Section 5.04. The Purchase Price as
thus determined shall be subject to adjustment for BTU variations as provided in
Section 5.06, penalties or premiums as provided in Sections 4.0l(f), 4.05 and
4.06, the Offsite Coal payment provided in Section 3.03(b), and the Reliability
Deficiency Tonnage payment as provided in Section 3.09(e) ("Adjusted Purchase
Price").


(b) Consideration Payment. Buyer agrees to pay Seller $8,945,000 in
consideration of the price and terms under this Amendment. Payment will be made
within ten (10) days after the execution of this Amendment by both parties.







--------------------------------------------------------------------------------




5.02     Base Prices. The Base Prices established as of January l, 2010 shall be
$****** per ton up to ****** tons ("Tier I") and $****** per ton for ****** to
****** tons (''Tier 2"). The Purchase Price effective on July l, 2010 shall be
$****** per ton up to ****** tons ("Tier l") and $****** per ton for ****** to
****** tons ("Tier 2"), as set forth on Exhibit B, Schedule 4. The Base Prices
are composed of the components and subcomponents in the manner described in
Exhibit B, Schedules 1-4. The Base Prices are composed of the following
"Escalated Components": (i) Medical, (ii) Labor and Benefits, (iii) Materials
and Supplies, and (iv) the Composite Component. In addition, the Base Prices are
composed of the following "Pass-Through Components": (i) Severance Tax, (ii) Ad
Valorem Tax, (iii) Federal Black Lung Excise Tax, (iv) Federal Abandoned Mined
Land Reclamation ("AML") Fee, (v) Royalties, and (vi) Depletion. Each of the
Escalated Components and Pass Through Components is described in Section 5.03.


5.03    Adjustment from Base Prices to Calculate Purchase Prices.


(a)    The Escalated Components of the Tier 1 and Tier 2 Purchase Prices shall
be adjusted quarterly from the Base Price, commencing April l, 2010, but first
effective on July 1, 2010. The Pass Through Components of the Purchase Prices
will be calculated monthly. Any tax, royalty, or fee comprising a Pass Through
Component will be adjusted when the value or rate of that tax, royalty, or fee
is changed by the person or governmental authority imposing the tax, royalty, or
fee. The Tier 1 Purchase Price shall first be adjusted ac.; provided in this
Section and Exhibit B, Schedules 1-4. The Tier 2 Purchase Price, without
inclusion of its Pass Through Components, will then be adjusted in the same
percentage increase or decrease as calculated in the adjustment to the Escalated
Components of the Tier I Purchase Price. The Base Prices as so adjusted (i.e.,
the "Purchase Price") shall be applicable to any coal delivered after the
effective date of the adjustment and shall remain in effect until the Purchase
Price is again adjusted pursuant to this Section 5.03 or reset pursuant to
Section 5.07.


(b)
The Escalated Component of the Base Price shall be adjusted as follows:



Medical The Medical component shall be increased or decreased quarterly
effective January 1, April 1, July 1and October l of each year, commencing April
1, 2010, by the percent change in the indices from January 1, 2010, which
indices are specified on Exhibit B, Schedules 1-4. The amount per ton of
increase or decrease for this component shall be added to or subtracted from, as
the case may be, the amount effective January 1, 2010 of such component, and the
resulting amount shall determine the Medical component. A calculation is set
forth in Exhibit B, Schedules 1-4.


Labor and Benefits. The Labor and Benefits component shall be increased or
decreased quarterly effective January 1, April 1, July I and October 1of each
year, commencing April 1, 2010, by the percent change in the indices from
January 1, 2010, which indices are specified on Exhibit B, Schedules 1-4. The
amount per ton of increase or decrease for this component shall be added to or
subtracted from, as the case may be, the amount effective January 1, 2010 of
such component, and the resulting amount shall determine the Labor and Benefits
component. A calculation is set forth in Exhibit B, Schedules 1-4.


Materials and Supplies. The subcomponents comprising the Materials and Supplies
component shall be increased or decreased quarterly effective January 1,


31





--------------------------------------------------------------------------------




April 1, July l and October l of each year, commencing April l, 2010, by the
percent change in the indices from January 1, 2010, which indices are specified
on Exhibit B, Schedules 1-4. The amount per ton of increase or decrease for this
component shall be added to or subtracted from, as the case may be, the amount
effective January 1, 2010 of such subcomponent, and the resulting amount shall
determine the Materials, Supplies component. A calculation is set forth in
Exhibit B, Schedules 1-4.


Composite Component. The Composite Component shall be increased or decreased
quarterly effective January 1, April 1, July 1 and October 1 of each year,
commencing April l, 2010, by the percent change in the indices from January 1,
2010, which indices are specified on Exhibit B, Schedules 1-4. The amount per
ton of increase or decrease for this component shall be added to or subtracted
from, as the case may be, the amount effective January I, 2010 of such
component, and the resulting amount shall determine the Composite Component. A
calculation is set forth in Exhibit B, Schedules 1-4.


The weighting of the Escalated Components shall be as follows, unless
subsequently modified as provided in Section 5.07.




Labor & Benefits
******
Medical
******
Materials & Supplies
******
Composite Component
******







(c)
Laws and Regulations Other than Government Impositions.



(1)    Seller certifies that, to the best of its knowledge, the Mine is in good
faith, material compliance with all laws, orders, rules and regulations
applicable to the Mine (collectively the "Law'') as of January 1, 2010, as well
as with Law passed, adopted or promulgated as of January l, 2010 but to go into
effect at a later date.


(2)    The Purchase Price shall be increased or decreased in the same amount
that the cost per ton of mining and delivering coal is increased or decreased by
the effect of reasonable expenditures required to comply with any new or revised
Law effective after January l, 2010 or any new or revised interpretation of any
existing Law, which interpretation becomes effective after January 1, 2010 (a
"Change"), including any Change that affects labor-related benefits or taxes,
sales taxes, transaction taxes, resource taxes, excise taxes, use taxes,
property taxes, ad valorem taxes or severance taxes (other than and in addition
to the Wyoming Ad Valorem Tax and Severance Tax described in Section
5.03(d)(3)), royalties, reclamation costs and fees, mine closing costs, mine
health and safety costs, crime control costs, solid and hazardous waste control
costs, and pollution control costs, but excluding any Change that affects the
items described in Section 5.03(d) (which are addressed exclusively by Section
5.03(d)), any tax levied with respect to Seller's income such as corporate
franchise and income taxes or any Change related to reclamation or mine closure
costs (which are addressed exclusively in Section 5.04). Any such





--------------------------------------------------------------------------------




increased cost per ton also shall include an amount that reasonably compensates
Seller for its having to employ capital to provide Seller a reasonable return on
all capital employed by Seller to comply with such Change.


(3)    Either party may request an adjustment pursuant to this Section 5.03(c)
by submitting to the other party reasonably detailed documentation sufficient to
allow determination of the amount and effective date of the adjustment. The
adjustment shall be effective from the date on which Seller accrued additional
costs or decreased previous costs under generally­ accepted accounting
principles.


(4)    If the parties are unable to agree on the amount and effective date of
the adjustment within ninety (90) days of submission of such documentation, the
matter shall be resolved in accordance with Article XII.


(5)    Seller shall consult with Buyer concerning any government action that
causes Seller to incur additional costs under this Section 5.03(c) or under
Section 5.03(d). Seller will proceed with a contest of such action if the
parties mutually agree that it would be prudent to do so based on a reasonable
likelihood of succeeding in the contest and the economic impact, absent such
contest, on the Purchase Price. Seller will proceed with an appeal or defend an
appeal of any such initial contest if the parties mutually agree that it would
be prudent to proceed with such an appeal or defense of an appeal based on a
reasonable likelihood of succeeding in the appeal or defense and the economic
impact, absent such appeal or defense, on the Purchase Price.


(d)
Government Impositions. The Purchase Price shall be increased or decreased in

the same amount that the cost per ton of mining and delivering coal is increased
or decreased by



the effect of reasonable expenditures required to comply with any Change
affecting the following government impositions:


(1)    Federal Black Lung Excise Tax. The Purchase Price shall be increased or
decreased by the amount that the cost per ton of mining coal is greater or less
than $****** per ton for surface-mined coal, which is Seller's actual cost net
of rebates, credits, etc. for such component, by reason of excise tax payments
under any applicable law to provide compensation for black lung disease:


(2)    Abandoned Mine Land Reclamation Fee. The Purchase Price shall be
increased or decreased by the amount by which the Abandoned Mine Land
Reclamation Fee is greater or less than $****** per ton for surface-mined coal,
which is Seller's actual cost net of rebates, credits, etc. for such component.


(3)    Wyoming Ad Valorem Tax and Severance Tax. The Purchase Price shall be
adjusted for the Wyoming Ad Valorem Tax and Severance Tax as a direct
pass-through. A calculation is set forth in Exhibit B, Schedule 1-4.


In addition, such increased or decreased cost per ton shall include, without
limitation, royalties, fees and other taxes (sales, transaction, resources,
excise, use, general property, ad valorem. conservation, severance, processing,
occupation and transportation). No


33





--------------------------------------------------------------------------------




change in the Purchase Price shall be made under this Section 5.03(d) for
corporate income or franchise taxes. Seller shall pass through all Government
Impositions as set forth in this Section 5.03 monthly based on actual mining
volumes for the month, including any retroactive adjustments, interest,
penalties (other than those resulting from Seller's gross negligence or willful
misconduct) and other related costs.


(e)
Royalties and Depletion Fee.



Seller shall calculate the royalty component monthly based on actual mining
volumes and this royalty component shall be based on the royalty that would be
paid on tons delivered at the respective Purchase Prices by Tier as shown on
Exhibit B, Schedules 1-4, which exclude the adjustment for BTU variations as
provided in Section 5.06, penalties or premiums as provided in Sections 4.0l(f),
4.05 and 4.06, the Offsite Coal payment as provided in Section 3.03(b), and the
Reliability Deficiency Tonnage payment as provided in Section 3.09(e).


For coal mined from fee lands, Buyer shall pay Seller a fixed amount of $******
per ton for depletion on the fee coal (the "Depletion Fee"). Seller shall
calculate the Depletion Fee monthly based on its actual mining volumes for the
month.


For purposes of calculating the royalty component and the Depletion Fee,
production shall be allocated to each property by month on a weighted basis
based on the total tons mined by Seller at the Mine during that month and the
location from which such tons are mined.
Hypothetical calculations are set forth in Exhibits B, Schedule 1-4.


(f)    Sorenson Tipple Cost. Commencing January 1, 2010, the Composite Component
includes an amount to compensate Seller for the Sorenson Tipple move cost.





5.04    Reclamation Payment. The cost of reclamation and mine closure costs at
the Mine are included in the current Purchase Price. Buyer and Seller
acknowledge that Buyer shall have no liability for reclamation obligations
previously accrued by Seller at the Mine. Buyer shall pay Seller its
proportionate share, based on the ratio of tonnage delivered under this
Agreement and the Prior Agreement to all tonnage mined at the Mine from December
30, 1957, of any increased reclamation costs at or with respect to the Mine
resulting from Seller's having to comply with any Change; provided, however,
that Buyer shall not be required to pay Seller for any increased reclamation
costs at or with respect to Pit 1-UD at the Mine, if such increased costs arise
directly out of Pit 1-UD's having lost its designation as a special bituminous
coal mine under federal or state law because of actions taken by Seller.


5.05    Use of Indices. To calculate adjustments for those price components and
subcomponents that are adjusted according to changes in published indices, the
following procedure shall be used:


(a)    Timing. Except for the Medical and the Labor and Benefits components, the
index values used for billing in any quarter shall be first published values for
the second month preceding the date of the adjustment (e.g., the February index
value shall be used for the April 1 adjustment). For the Medical and Labor and
Benefits components, the medical care and average hourly earnings values used
for billing in any quarter shall be the first published value for the





--------------------------------------------------------------------------------




third month preceding the date of the adjustment (e.g., the January index value
shall be used for the April I adjustment).


(b)    Replacement Indices, All indices used in this Agreement are set forth in
Exhibits B, Schedule 1-4. A key to the indices used in Exhibit B is attached as
Exhibit G. If any index or any revision or equivalent of that index ceases to be
published by any federal agency, the parties shall mutually select a
substantially equivalent index which, after necessary adjustment, if any,
provides the most reasonable substitute for such index.


(c)    Roundings. Adjusted components and subcomponents shall be calculated to
four decimal places and rounded to three. Decimals of .0005 or more shall be
rounded up to .001 and decimals of less than .0005 shall be rounded down to
.000.


5.06    BTU Variations. The Purchase Price per ton is based on coal having
****** BTUs per pound as received at the Point of Delivery. If the weighted
average calorific value ("ACV") of the coal delivered in any month differs from
****** BTUs per pound, the total Purchase Price paid for coal in that month
shall be adjusted by adding or subtracting, as appropriate, the applicable "ACV
Adjustment," calculated as follows:


For Low Sulfur Coal
ACV Adjustment    =    [WL(PL)] [(QA-H - ******) / ******)]


Where:


WL = tons of Low Sulfur Coal delivered in such month.
PL = The Purchase Price for such coal.


QAL = Actual weighted average "as-received" BTU per pound for such coal
delivered during the month.


For High Sulfur Coal


ACV Adjustment    =    [WH(PH)] [(QA-H - ******) /******)]




Where:
 
WH    = tons of High Sulfur Coal delivered in such month.
PH    = The Purchase Price for such coal.
 
QAH = Actual weighted average "as-received" BTU per pound for such coal
delivered during the month.








35





--------------------------------------------------------------------------------




For purposes of this Section 5.06 and Section 6.01, ''Low Sulfur Coal" shall
mean coal delivered by Seller to Units I and 2, but excluding coal diverted
pursuant to Section 4.02(g), and "High Su1fur Coal" shall mean coal delivered by
Seller for Unit 3 and coal diverted pursuant to Section 4.02(g). For the period
from January 1, 2013 to December 31, 2016, the Purchase Price shall be subject
to the same ACV Adjustment for single stream deliveries. During those months
when coal is delivered at different prices due to changes in tiers or changes in
severance taxes, Seller shall invoice Buyer separately for each Purchase Price
applicable during such month, and ACV Adjustments shall be calculated for each
Purchase Price determined pursuant to Section 5.03, based on the actual weighted
average BTUs per pound for such coal received during that month.


No rounding shall be done in the calculation of the ACV Adjustments.


The penalties or premiums as provided in Sections 4.01(f), 4.05 and 4.06, the
Offsite
Coal payment as provided in Section 3.03(b), and the Reliability Deficiency
Tonnage payment as provided in Section 3.09(e) are not subject to the ACY
Adjustment.


5.07
Purchase Price Reset.



Effective January 1 of calendar years 2013 and 2016, the parties shall reset the
Tier 1 and Tier 2 Purchase Prices based on Seller's actual mining costs for the
prior calendar year. Seller's mining costs shall be determined using generally
accepted accounting principles consistently applied and shall be allocated in a
manner consistent with the components and allocations used to generate Seller's
mining costs shown on Exhibit P, unless otherwise agreed in writing by the
Parties. Seller shall provide its mining costs for the previous calendar year
(i.e., calendar years 2012 or 2015, as the case may be) to Buyer on or before
January 15 of 2013 and 2016. The total actual mining costs shall be divided by
actual tons sold by the Mine in that prior calendar year to establish the per
ton cost. The escalated corporate overhead component and the escalated return
component as illustrated on Exhibit C, Schedule 3, will be added to the cost per
ton calculated above as part of the average per ton cost described on Exhibit C,
Schedule 3 as Subtotal Cost 2012. In addition, the recovery charge for the
relocation of the Sorenson Tipple will be $****** at the time of price reset and
will be added to the average per ton cost. This total average per ton cost will
then be multiplied by ****** and then divided by actual BTUs per ton delivered
to all customers in that prior calendar year to determine the total mine cost in
dollars per ton (described as "Total Mine Cost $/Ton for ****** Btu/lb Coal" on
Exhibit C Schedule 3). The difference between the total mine cost in dollars per
ton and the Escalated Average Purchase Price (as described on Exhibit C,
Schedules 1 and 2) as of January 1of the year of the reset shall be used to
calculate a new component which shall be used to determine the adjustment of the
Purchase Price, as illustrated on Exhibit C, Schedules 1 and 4 (the "Price Reset
Component"). For the January 1, 2013 reset, the maximum Average Purchase Price
shall not exceed 108 percent of the Escalated Average Purchase Price that would
otherwise apply as of January l, 2013 through the quarterly adjustments, as
described on Exhibit C, Schedules 1 and 2. The minimum average Purchase Price
before apportioning it to the Tier 1 and Tier 2 tons shall be $******. As an
example, the reset Purchase Price will be determined for Tier 1and the Tier 2
price as illustrated on Exhibit C, Schedule 4.


The Purchase Price Reset for 2016 shall be determined using the same methodology
as the 2013 reset, but the 2016 reset price shall not be subject to any maximum
or minimum. At the time of the 2016 Purchase Price Reset, Seller shall have the
right to





--------------------------------------------------------------------------------




reweigh the indexed components in order to more accurately reflect Seller's
changed or reasonably anticipated change in cost structure.


If, upon receipt of mine cost information from Seller in 2016, Buyer reasonably
determines either (i) that the Purchase Price established through the Purchase
Price Reset provision in this Section 5.07 is not competitive on a BTU delivered
basis with other coal of comparable quality or (ii) that Seller's mining costs
have unreasonably increased, then Buyer shall have an option of terminating the
2017 Agreement as of December 31, 2016. Buyer will provide to Seller evidence to
support Buyer's determination. Any dispute concerning the reasonableness of
Buyer's determination will be resolved pursuant to Article XII of this
Agreement. Buyer must exercise this option on or before March 31, 2016. If Buyer
exercises its option to terminate the 2017 Agreement, the Tier 1 and Tier 2
Purchase Prices for calendar year 2016 shall be adjusted through the entirety of
calendar year 2016 pursuant to Section 5.03. If the Buyer exercises its option
to terminate the 2017 Agreement, then the Stub Year shall be treated as one-half
a Contract Year, and December 31, 2016 shall be treated as the end of a Contract
Year. All obligations, calculations, and numeric standards shall be prorated for
one-half a Contract Year for the Stub Year.


ARTICLE VI
BILLING AND PAYMENT


6.01    Invoices. Seller shall invoice Buyer monthly for coal delivered during
the immediately preceding month. Seller shall render separate invoices for Low
Sulfur Coal and High Sulfur Coal, as those terms are defined in Section 5.06 for
deliveries through December 31, 2012. Billings shall be made by fax or other
electronic means that produce a hard copy of the invoice and confirmed by
regular mail. AH invoices shall be reasonably complete in detail and shall
indicate, among other pertinent matters, lot numbers covered by the invoice,
delivery dates, tonnages and qualities delivered, and the adjustments to the
Purchase Price and any premiums or penalties, with reasonable supporting
documentation. Buyer shall pay Seller by wire transfer to the following account
or to any other account designated by notice from Seller to Buyer, within ten
(10) days after receipt of a hard-copy invoice, the full amount of the invoice:


******
******
******
******
(Reference: Chevron Mining Inc.)


All invoiced amounts shall be subject to subsequent adjustment wherever this
Agreement specifically so provides.


6.02    Adjustments. The parties recognize that at the time each invoice for
coal is prepared it may not be possible to calculate definitively the costs and
other price adjustment factors applicable to the shipment for which the invoice
is rendered. Each invoice will therefore be based upon the most current data
reasonably available at the time of invoicing. Upon receipt of information
permitting determination of price adjustments, Seller shall prepare and furnish
to Buyer a supplemental invoice reflecting that information. Seller or Buyer
shall, within ten (10) days after receipt of the supplemental invoice by fax or
other electronic means that produce a hard copy of the invoice and confirmed by
regular mail, credit or pay, as appropriate, the sum required by the invoice.





--------------------------------------------------------------------------------






ARTICLE VII
RECORDS AND AUDITS


7.01    Accounting Audit.


(a)    Buyer's Accounting Audit. Buyer shall have the right to examine and
audit, from time to time at reasonable times, but not more than once each
calendar year, Seller's records and books of account relating to determination
of the price adjustments pursuant to Article V. Each invoice not disputed by
Buyer within two (2) years of the date of Seller's original delivery of such
invoice to Buyer shall be deemed correct, and Buyer shall have waived any claim
with respect to such invoice. In addition, Buyer may audit the calculation of
Seller's mining costs for calendar years 2012 and 2015 provided pursuant to
Section 5.07. The audit of mining costs related to the price reset shall be
completed on or before March 31 of 2013 or 2016 as the case may be. Each cost
calculation or determination not disputed by the end of the audit period shall
be deemed to be correct.


(b)    Seller's Accounting Audit. Seller shall have the right to examine and
audit, from time to time at reasonable times, but not more than once each
calendar year, Buyer's records and books of account relating to determination of
Requirements and any records and books of accounting related to Buyer's cost of
cover arising under Sections 3.05 and 4.09. Ea.ch determination of Requirements
not disputed by Seller within ninety (90) days after the end of the subject
Contract Year shall be deemed correct and Seller shall have waived any claim
with respect to such determination. Each determination of cost of cover not
disputed by Seller within two years after the end of the subject Contract Year
shall be deemed correct, and Seller shall have waived any claim with respect to
such determination.


7.02    Adjustments and Payments. If any audit pursuant to Section 7.01
discloses that an overpayment or an underpayment has been made or an adjustment
to Requirements or mine costs should be made, the amount of the overpayment or
underpayment or adjustment shall promptly be paid to the party to whom it is
owed by the other party plus interest from the date of the over or under payment
at the then prevailing prime interest rate quoted by Morgan Guaranty Trust
Company. However, if either party disagrees with any matter pertaining to the
audit and if the parties cannot resolve the disagreement between themselves,
either party may have the matter(s) resolved in accordance with Article XII.


7.03    Examination of Records. Seller and Buyer shall each have the right at
all reasonable times, upon written notice to the other, to examine the records
kept by the other of the weights and analyses of the coal delivered under this
Agreement, provided that all such weights and analyses not disputed by Seller or
Buyer within two (2) years of the date the weighing or analysis was performed
shall be deemed correct, and the parties shall have waived any claim with
respect thereto.


ARTICLE VIII
EXCUSE


8.1    General.


(a)    Excuse from Performance. Whole or partial failure of Seller to mine or
deliver, or of Buyer lo accept or consume coal under this Agreement shall be
excused and shall not constitute a breach of this Agreement if such failure is
beyond the reasonable





--------------------------------------------------------------------------------




control of the party so railing and occasioned by an act of God or the public
enemy, fire, explosion, strikes, car supply, flood, drought, war, riots, civil
commotion, sabotage, accident, embargo, governmental priority, requisition or
allocation or other action of any governmental or military authority, or
occasioned by interruption of or delay in transportation provided by third
parties, inadequacy or shortage or failure of supply of equipment or materials,
breakdowns (including without limitation, breakdown of analyzers or coal
reclaiming equipment), labor dispute, or by compliance with any government order
or request or any order or request of any officer, department, agency, or
committee of the United States Government or any state government, or by
compliance with any Change or Law (including the Clean Air Act Amendments of
1990), or by any other circumstances of like or different character beyond the
reasonable control of the party so failing, whether foreseeable or unforeseeable
(''Excuse").


(b)    Labor Disputes. Nothing in this Agreement shall be deemed to obligate
Buyer or Seller to forestall or settle any strike, lock-out or other labor
dispute against its will.


8.02        Notice. A party affected by an Excuse event shall use reasonable
efforts to overcome the event as promptly as possible and shall notify the other
party of the event within fifteen (15) days of its occurrence. The notice shall
(a) describe the Excuse event in reasonable detail, (b) explain why the Excuse
event was not reasonably within the control of the affected party and could not
have been prevented or overcome by the exercise of reasonable diligence, and (c)
state the expected duration of the Excuse event. If a party fails to give notice
of an Excuse event within this 15-day period, the Excuse event will excuse only
performance due on or after the date on which the notice is actually received by
the other party.


8.03    Substitute Purchases and Sales.


(a)    Substitute Purchases. If Seller fails to deliver coal because of an
Excuse event, Buyer shall have the right to buy elsewhere coal otherwise
committed to this Agreement in the amount that Seller fails to deliver. To
assure a reliable source of supply, Buyer may enter into a coal supply agreement
to purchase such amount o-f committed coal for a term not to exceed the expected
duration of the Excuse event, and Buyer shall be excused from accepting an
equivalent amount of coal under this Agreement until the terms of such other
coal supply agreement are satisfied; provided, however, that the amount of such
committed coal purchased by Buyer shall be consistent with Buyer's historical
take and historical stockpile(s) during the period(s) of the year that the
Excuse event is expected to last. Nothing in this Section 8.03(a) shall limit
Seller's option to provide Buyer with substitute coal as provided in Section
2.02.


(b)    Substitute Sales. If Buyer fails to accept coal because of an Excuse
event, Seller shall have the right to sell elsewhere coal in the amount that
Buyer fails to accept. To assure a reliable market for the coal, Seller may
enter into a coal supply agreement to sell such amount of committed coal for a
term not to exceed the expected duration of the Excuse event, and Seller shall
be excused from delivering an equivalent amount of coal under this Agreement
until the terms of such other coal supply agreement are satisfied. However, the
amount of such committed coal sold by Seller shall be consistent with Buyer's
historical take and historical stockpile(s) during the period(s) of the year
that the Excuse event is expected to last.







--------------------------------------------------------------------------------




8.04    Pro Rata Apportionment. If Seller's performance is excused by an Excuse
event, Seller may, for the duration of the Excuse event, apportion the available
coal pro rata among Seller's other coal customers and Buyer, taking into account
projected deliveries and the quantities that have historically been delivered to
Buyer and to such other customers during the period(s) of the year that the
Excuse event is expected to last, provided, however that where the Excuse event
also gives Seller the right to declare that it is excused from performance under
its agreement with any of its other coal purchasers and where Seller fails to
notify any of the other purchasers of the event within the 15 day period set
forth in Section 8.02, Seller shall not be entitled to apportion the available
coal until Seller has so notified all other purchasers.
8.05
No Make-up. Any deficiencies in coal deliveries or takes caused by an Excuse

event shall not be made up except by mutual consent.


8.06    Calculation of Excuse Tons. The determination of tons affected by an
Excuse event for the purpose of Section 5.02(a) shall be calculated by taking
the total deliveries over the previous thirty-six (36) months unaffected by
Excuse events divided by the number of delivery days in the previous thirty-six
(36) months unaffected by Excuse events to arrive at a daily average rate of
deliveries. The daily average shall then be multiplied by the number of delivery
days covered in the Excuse event to arrive at the excused tons. The excused tons
shall reduce on a pro-rata basis the quantities contained in the two pricing
tiers specified in Section 5.02(a) based upon and subject to the Annual Maximum.


ARTICLE IX
SUCCESSORS AND ASSIGNS


9.01    Assignment. This Agreement shall inure to the benefit of and bind the
parties and their respective permitted successors and assigns, provided, however
that this Agreement may not be assigned or otherwise transferred by either party
without the written consent of the other party (which consent shall not be
unreasonably withheld). Any assignment without such consent shall be void. Such
consent shall not be required for assignment or transfer by a party to an
affiliate controlled by that party or to an affiliate under common control with
the party or to a party purchasing substantially all of the assets constituting
the Plant or the Mine.


9.02    Assumption by Assignee. If a transfer or assignment is consented to as
provided in Section 9.01, the assignee shall assume in writing all of the
obligations of the assigning party under this Agreement. Neither such assumption
nor the other party's consent to assignment shall relieve the assigning party of
any of its obligations under this Agreement, it being understood that each party
shall in all respects remain fully obligated and responsible for the performance
of its obligations under this Agreement unless and until expressly released in
writing by the other party. Upon request, the other party shall release the
assigning party of all future obligations under this Agreement if the other
party determines in its sole discretion reasonably exercised that that the
assignee is able to perform all of the assigning party's obligations under this
Agreement. The other party's determination of the proposed assignee's ability to
perform shall be based upon all facts material to such a decision, including,
but not limited to, the adequacy of the assignee's financial condition and the
assignee's reputation and experience in the industry.


ARTICLE X

NOTICES





--------------------------------------------------------------------------------




All notices and other communications relating to this Agreement shall be in
writing except where another form of notice is expressly authorized by this
Agreement and shall be effective when received by the authorized representative
of the other party designated below. Notices sent by facsimile shall be
considered written notices.


To Seller:    Chevron Mining Inc.
P. 0. Box 6518
Englewood, CO 80155-6518 Attention: Senior Vice President Facsimile: (303) 930
4219


To Buyer:    PacifiCorp
Suite 310
1407 West North Temple Salt Lake City, UT 84116
Attention: Vice-President, Fuels Facsimile: (801) 220 4725


Either party shall have the right to change its address by giving written notice
of such change to the other party.


ARTICLE XI
NONWAIVER: CUMULATIVE REMEDIES


11.01     Nonwaiver. The failure of either party to require strict performance
of any provision of this Agreement by the other party, or the forbearance to
exercise any right or remedy under this Agreement, shall not be construed as a
waiver by such party of the right to require strict performance of any such
provision or the relinquishment by such party of any right or remedy it might
have with respect to any subsequent breach of such provision.


11.02    Remedies Cumulative. Except as expressly provided in Section 4.04, each
remedy specifically provided for under this Agreement shall be taken and
construed as cumulative and in addition to any other remedy provided for in this
Agreement or by law or equity, including, but not limited to, actions for
specific performance.


ARTICLE XII
RESOLUTION OF DISPUTES: ARBITRATION


12.01    Agreement to Arbitrate. If any controversy arises under this Agreement
as to which Buyer and Seller are unable to effect a satisfactory resolution, it
shall be submitted to arbitration in accordance with the terms and provisions of
this Article XII and in accordance with the provisions of the Federal
Arbitration Act (Title 9 of the United States Code). The provisions of the
Federal Arbitration Act, as from time to time amended and in effect, will be
followed to the extent they are not inconsistent with the provisions of this
Agreement.


12.02    Submission to Arbitration and Selection of Arbitrators. Any dispute or
controversy arising under this Agreement shall be submitted to arbitration in
the following





--------------------------------------------------------------------------------




manner. The party demanding arbitration shall give to the other notice in
writing of the demand, naming in the notice a person selected as an arbitrator
by the party giving the notice; the other party shall within 15 (fifteen) days
after receipt of such notice give notice in writing to the party demanding the
arbitration, naming a person as arbitrator selected by it. lf the party served
with the original notice fails within 15 (fifteen) days to notify the other
party of the arbitrator selected by it, the party giving the original notice
may, by notice in writing served upon the other, name a second arbitrator. The
two arbitrators so selected shall within 15 (fifteen) days after the appointment
of the second arbitrator meet and select a third arbitrator. The parties shall
instruct the three arbitrators to promptly select a place for a hearing and fix
a prompt date on which to hold the hearing. If the two arbitrators so chosen,
cannot agree upon the third arbitrator, any Judge of the District Court of the
United States for the District of Wyoming may upon request of the arbitrators,
or either of them, appoint the third arbitrator. Failing such appointment, the
third arbitrator may be appointed by an appropriate proceeding in the district
court in and for Lincoln County, Wyoming. If in any pending arbitration under
this Agreement, any arbitrator, or successor or substitute arbitrator, should
die or for any reason be unable or unwilling to act, his successor shall be
appointed as he was appointed, and the successor or substitute arbitrator, as to
all matters then pending, shall act the same as if he had been originally
appointed as an arbitrator. The award of any two of the three arbitrators so
chosen shall be final and finding upon both parties. Neither party shall be
entitled to, and the award shall not contain, any incidental or consequential
damages or punitive damages based upon a breach of this Agreement. However, this
shall not preclude an award to Buyer that includes direct incremental costs
associated with the purchasing and handling of any substitute fuel and/or
increased gas usage, nor shall it preclude an award of punitive damages to
either party based upon tort. Each party shall bear the expense of preparing and
presenting its own case and the expenses of its own arbitrator, and shall pay
one-half of the expenses of the third arbitrator.


12.03    Disputes under Section 5.03(c). Disputes arising under Section 5.03(c)
shall be submitted to a mutually agreeable mining engineer or other appropriate
coal industry professional. The parties shall instruct the mining engineer or
coal industry professional to determine the adjustments at issue, and that
determination shall bind the parties. The parties shall share equally the cost
of the mining engineer or coal industry professional. If the parties are unable
to mutually agree upon a mining engineer or coal industry professional within 30
(thirty) days after either party proposes to the other a mining engineer or coal
industry professional to decide a Section 5.03(c) dispute, either party may
submit the dispute to arbitration in accordance with the provisions of Sections
12.01 and 12.02.


ARTICLE XIII
MISCELLANEOUS


13.01    Applicable Law. This Agreement shall be construed in accordance with
laws of the State of Wyoming.
13.02    Headings Not to Affect Construction. The headings to the respective
sections and paragraphs of this Agreement are inserted for convenience and are
neither to be taken to be any part of the provisions of this Agreement nor to
control or affect their meaning, construction, or effect.


13.03    Entire Agreement: Termination of Prior Agreement: Amendments. This
Agreement and the 2017 Agreement (including all Forms and Exhibits referred to
in this Agreement) contain the final and entire Agreement concerning the subject
matter between the





--------------------------------------------------------------------------------




parties, and there are no other understandings, representations, or Agreements
between the parties, or either of them, with respect thereto. The Prior
Agreement is terminated and superseded by this Agreement in all respects. This
Agreement may not be amended except by an instrument in writing signed by a duly
authorized representative of each party.
13.04    Severability. If any provision of this Agreement is declared invalid or
unenforceable, all other provisions of this Agreement shall nevertheless remain
in full force and effect.


13.05    Confidential Information. "Confidential Information" means all
information (including business, technical and other information), data,
knowledge, works and ideas that are designated in writing as confidential and
provided or made available by one party (the "Disclosing Party") to the other
party (the "Receiving Party") either orally, visually, by document, electronic
mail, computer disks, magnetic tape, or by any other manner, whether directly or
indirectly, for the purposes of this Agreement, but does not include information
that is any of the following:


(a)    Available generally to the public, as evidenced by printed publication or
similar proof, through no act or omission of the Receiving Party;


(b)    Available to the Receiving Party on a non-confidential basis prior to its
receipt from the Disclosing Party;


(c)    Independently made available to the Receiving Party by a third party with
a legal right to disclose that information without restriction.


Detailed information shall not be excluded from the definition of Confidential
Information merely because it is embraced by more general information excluded
under (a), (b) or (c) above. Combinations of items shall not be so excluded
unless the combination itself and its principle of operation fall within (a),
(b) or (c) above.


The Receiving Party shall treat Confidential Information as valuable,
proprietary and confidential information and shall not disclose, and shall
ensure that the Receiving Party and its affiliates who actually receive the
Confidential Information do not disclose, any Confidential Information to any
other person without the prior written consent of the Disclosing Party.


The Receiving Party may disclose Confidential Information to subcontractors and
employees of the Receiving Party or its subcontractors, but only to the extent
that those Persons need to know the Confidential Information for purposes of
this Agreement; to professional advisors of the Receiving Party or its
subcontractors, but only to the extent necessary for the provision of
professional advice needed by the Receiving Party or its subcontractors or
subcontractors for the performance by Buyer in relation to this Agreement.


If the Receiving Party or its subcontractors or any other person who receives
Confidential Information (directly or indirectly) through the Receiving Party is
required by law or by lawful order of any administrative or judicial proceeding
to disclose any Confidential Information, or any person applies for an order
against them for the disclosure of Confidential Information, the Receiving Party
shall provide Seller with prompt notice of this requirement or application so
that the Disclosing Party may seek a protective order. If a protective order or
other remedy is not obtained, the Receiving Party will furnish, and will ensure
that the other person





--------------------------------------------------------------------------------




required to disclose Confidential Information will furnish, only that portion of
the Confidential Information which, in the reasonable opinion of Disclosing
Party, is required to be disclosed.


The Receiving Party shall use, and shall ensure that all other persons who
receive Confidential Information (directly or indirectly) through the Receiving
Party use, Confidential Information (including Confidential Information which is
learned, discovered, developed or created by affiliates of the Disclosing Party)
only for the purpose of performing under this Agreement.


13.06    Conflicts of Interest. Conflicts of interest relating to this Agreement
are strictly prohibited. Except as otherwise expressly provided herein, neither
party nor any director, employee, or agent of the party, its subcontractors or
suppliers, shall give to or receive from any director, employee, or agent of the
other party any gift or entertainment of significant value or any commission,
fee, or rebate. Likewise, neither party nor any director, employee, or agent of
the party shall knowingly enter into any business relationship with any
director, employee, or agent of the other party, unless such person is acting
for and on behalf of the other party, without prior written notification thereof
to the other party. Seller and Buyer shall each have the right at its own
expense, and for up to two years after the completion of any Contract Year, to
audit records of the other party created during the applicable Contract Year
that the parties mutually and reasonably agree are relevant to compliance with
this Section.


13.07    Defined Terms. An index of terms defined in this Agreement is attached
as Exhibit H.


13.08    Exhibits. Schedules and Forms. Numbers and calculations in the attached
forms, and in those exhibits and schedules designated as "examples" are not
actual numbers but are offered only by way of example. Although this Amendment
is effective July 1, 2010, certain exhibits and schedules calculate prices and
other values beginning January 1, 2010. The parties have created Excel
spreadsheets to generate and operate under the exhibits, schedules and forms
attached to this Agreement. Davis Graham Stubbs LLP and Stoel Rives LLP, as
counsel for Seller and Buyer respectively, have each retained in escrow a disk
with a copy of the Excel spreadsheets used to generate the exhibits, schedules
and forms, and shall make such disks available to the parties should any dispute
arise concerning the calculations, formulas and information in the exhibits,
schedules and forms.







IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Coal Supply Agreement to be executed on the dates shown below but as of the 1st
day of July, 2010.


Chevron Mining Inc.
 
Pacificorp
By: /s/ Frederick Nelson
 
By: /s/ Michael G. Dunn
Name: Frederick Nelson
 
Name: Michael G. Dunn
Title: President
 
Title: President
 
 
 
September 1, 2010
 
September 1, 2010






--------------------------------------------------------------------------------











Forms
A-1
Form of Initial Estimate

****** Fully Redacted





--------------------------------------------------------------------------------








A-2
Form of Final Estimate



****** Fully Redacted





--------------------------------------------------------------------------------








A-3
Form of Monthly Report



****** Fully Redacted





--------------------------------------------------------------------------------




Exhibit A
Examples


****** Fully Redacted





--------------------------------------------------------------------------------






Exhibit B Pricing Schedules
Schedule B-1:Tier Pricing Calculation For Price Calculated as of January 1, 2010
****** Fully Redacted





--------------------------------------------------------------------------------






Schedule B-2:Tier Pricing Calculation For Price Calculated as of February l,
2010
****** Fully Redacted





--------------------------------------------------------------------------------






Schedule B-3: Tier Pricing Calculation For Price Calculated as of April 1, 2010
****** Fully Redacted





--------------------------------------------------------------------------------






Schedule B-4:Tier Pricing Calculation For Price Effective July 1, 2010
****** Fully Redacted





--------------------------------------------------------------------------------






Exhibit C


Pricing Reset Schedules


Schedule 1: January 1, 2013 Price Reset Example
****** Fully Redacted





--------------------------------------------------------------------------------






Schedule 2:
Tier Pricing Calculation Example For Price Effective January 1, 2013 - EAPP
Prior to Reset Calculation

****** Fully Redacted





--------------------------------------------------------------------------------






Schedule 3: Example of Methodology Used to Calculate Kemmerer Mine Cost for
Calendar Year 2012
****** Fully Redacted





--------------------------------------------------------------------------------






Schedule 4:    Example - Changing Pricing Model to Reflect January 1, 2013 Reset
Purchase Price
****** Fully Redacted







--------------------------------------------------------------------------------






Exhibit D
January l, 2016 and January 1, 2019 Price Reset Example
****** Fully Redacted





--------------------------------------------------------------------------------






Exhibit E
Over/Under Account Examples
****** Fully Redacted





--------------------------------------------------------------------------------






Exhibit F
Kemmerer Mine Gross Profit Statement as of December 31, 2009
****** Fully Redacted





--------------------------------------------------------------------------------








Exhibit G
Key to Indices
****** Fully Redacted





--------------------------------------------------------------------------------






Exhibit H


Index to Defined Terms


Definitions. As used in the Agreement, the following terms shall have the
following meanings unless otherwise indicated:
"1992 Agreement" has the meaning set forth in the Recitals of this Agreement.
"2016 Stub Year Tons" has the meaning set forth in Section 3.02(a).
''2017 Stub Year" has the meaning set forth in Section 3.02(b).
"2021 Stub Year" has the meaning set forth in Section 3.02(b).
"∆ Inventory Tons" has the meaning set forth in Section 3.02(t).
“AAA" shall mean the American Arbitration Association.
"ACV" shall mean the average caloric value.
"ACV Adjustment" has the meaning set forth in Section 5.06.
"Adjusted Purchase Price" has the meaning set forth in Section 5.0l(a).
"Agreement" bas the meaning set forth in the preamble of this Agreement and
shall mean
this Coal Supply Agreement.
"AMC" has the meaning set forth in Section 5.02(b).
"Annual Minimum" has the meaning set forth in Section 3.02(c).
"Annual Maximum" has the meaning set forth in Section 3.02(d).
"ASTM" shall mean the American Society for Testing Materials.
"Batch" has the meaning set forth in Section 4.02(b).
"Base Price" has the meaning set forth in Section 5.02.
"BTU" or "Btu" shall mean a British thermal unit.
"Buyer" has the meaning set forth in the preamble of this Agreement.
"Buyers' Requirements" has the meaning set forth in Section 3.02(f).
"Change" has the meaning set forth in Section 5.03(c)(2).
"Composite Component" has the meaning set forth in Section S.03(b).
“Confidential Information" has the meaning set forth in Section 13.05.
"Contract Year" has the meaning set forth in Section 3.02(b).
''Delivery Obligation" has the meaning set forth in Section 3.02(t).
"Depletion Fee" has the meaning set forth in Section 5.03(e).





--------------------------------------------------------------------------------




"Disclosing Party" has the meaning set forth in Section 13.05.
"Effective Date" has the meaning set forth in the Preamble to this Agreement.
"Ending Target Inventory" has the meaning set forth in Section 3.02(e).
"Escalated Components" has the meaning set forth in Section 5.02(b).
"Excuse" has the meaning set forth in Section 8.0l(a).


"Pinal Estimate" has the meaning set forth in Section 3.03(b).
"Forecast Requirements" has the meaning set forth in Section 3.09(b).
"High Sulfur Coal" has the meaning set forth in Section 5.06.
"Initial Estimate" bas the meaning set forth in Section 3.03(a).
"Joint Task Force" has the meaning set forth in Section 4.08.
"Labor & Benefits" has the meaning set forth in Section 5.03(b).
"Law" has the meaning set forth in Section 5.03(c).
"Low Sulfur Coal" has the meaning set forth in Section 5.06.
"Make Up Limit Chart" shall mean the chart in Section 3.09(d).
"Materials and Supplies" has the meaning set forth in Section 5.03(b).
"Medical" has the meaning set forth in Section 5.03(b).
"Mine" has the meaning set forth in Section 2.01.
"MMBTU" means one-million British thermal units.
"Net ROT' has the meaning set forth in Section 3.02(f).
"Offsite Coal" has the meaning set forth in Section 3.02(f).
"Over MMBTU" has the meaning set forth in Section 3.04(c).
"Party'' or "Parties" has the meaning set forth in the preamble of this
Agreement.
"Pass-Through Component" has the meaning set forth in Section 5.02(b).
"Plant" has the meaning set forth in the Recitals of this Agreement.
"Plant Tons" has the meaning set forth in Section 3.02(f).
"Point of Delivery" has the meaning set forth in Section 3.06.
"Predelivery Tons" has the meaning set forth in Section 3.04(b) .
"Prior Contract Year Predelivery Tons" has the meaning set forth in Section
3.02(t).
''Prior Contract Year Shortfall Tons" has the meaning set forth in Section
3.02(t).
''Purchase Price" bas the meaning set forth in Section 5.03(a).
"Receiving Facilities" has the meaning set forth in Section 3.09(a).
"Receiving Party'' has the meaning set forth in Section 13.05.
"Reliability" has the meaning set forth in Section 3.09(b).





--------------------------------------------------------------------------------




"RDT' or "Reliability Deficiency Tonnage" has the meaning set forth in Section
3.09(b).
"Reliability Deficiency Tonnage Chart" is the chart located in Section 3.09(b).
"Requirements" has the meaning set forth in Section 3.02(f).
"Seller" has the meaning set forth in the preamble of this Agreement.
"Shortfall Tons" has the meaning set forth in Section 3.04(a).
"SO2” means sulfur dioxide.
"Stub Year" has the meaning set forth in Section 3.02(b).
''Tier 1" has the meaning set forth in Section 5.02(a).
‘'Tier 2" has the meaning set forth in Section 5.02(a).
''Term" has the meaning set forth in Article I.
''Test Burn" has the meaning set forth in Section 3.02(f).
''Ton" has the meaning set forth in Section 3.01.
''Total Mined Cost/ton for 9600 Btu/lb Coal" has the meaning set forth in
Section 5.07.
'Two-Stream Delivery'' has the meaning set forth in Recitals.
"Under MMBTU" has the meaning set forth in Section 3.04(c).
"Variance Month" has the meaning set forth in Section 4.0l(e).
"Wyoming Ad Valorem Tax" has the meaning set forth in Section 5.03(d)(3).
"Wyoming Severance Tax" has the meaning set forth in Section 5.03(d)(3).





